


CONFIDENTIAL                                 EXECUTION COPY





--------------------------------------------------------------------------------



AMENDED AND RESTATED OPERATING AGREEMENT OF
Novvi LLC
by and among
Amyris, Inc.,
Cosan US, Inc.
and
Novvi LLC
dated as of March 26, 2013

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




Table of Contents
Contents
ARTICLE I DEFINED TERMS    2
SECTION 1.01.
Certain Defined Terms    2

ARTICLE II FORMATION, TERM, PURPOSE AND POWERS    11
SECTION 2.01.
Formation    11

SECTION 2.02.
Name    12

SECTION 2.03.
Term    12

SECTION 2.04.
Principal Place of Business    12

SECTION 2.05.
Title to Company Property    12

SECTION 2.06.
Agent for Service of Process    12

SECTION 2.07.
Purpose    13

SECTION 2.08.
Powers of the Company    13

SECTION 2.09.
Maintenance of Separate Existence    13

SECTION 2.10.
Strategic Decisions    13

SECTION 2.11.
Related Party Transaction    13

SECTION 2.12.
Management Goals    14

SECTION 2.13.
Conduct of Company Business    14

SECTION 2.14.
No Personal Liability    14

SECTION 2.15.
Admission of New Members    14

SECTION 2.16.
Waiver of Fiduciary Duties; Corporate Opportunities    14

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE MEMBERS    15
SECTION 3.01.
Organization and Authority    15

SECTION 3.02.
No Conflict    16

SECTION 3.03.
Governmental Consents and Approvals    16

ARTICLE IV CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS    16
SECTION 4.01.
Initial Capital Contributions    16

SECTION 4.02.
Membership Units    17

SECTION 4.03.
Additional Membership Units    17

SECTION 4.04.
Funding Requirements; Additional Funding    17

SECTION 4.05.
Status of Capital Contributions    19

SECTION 4.06.
Capital Accounts    19

ARTICLE V BOARD OF MANAGERS; MANAGERS AND OFFICERS    20
SECTION 5.01.
Management of the Company    20

SECTION 5.02.
Board of Managers; Quorum Requirements    20





i




--------------------------------------------------------------------------------




SECTION 5.03.
Removal of Managers; Vacancies    21

SECTION 5.04.
Frequency of Meetings; Notice of Meetings; Agenda    21

SECTION 5.05.
Board of Managers Voting; Approval Matters    22

SECTION 5.07.
Action by Written Consent    26

SECTION 5.08.
Telephonic Meetings    27

SECTION 5.09.
Company Minutes    27

SECTION 5.10.
Manager Compensation and Reimbursement    27

SECTION 5.11.
Audit Committee    27

SECTION 5.12.
Officers    27

SECTION 5.13.
Language    29

SECTION 5.14.
D&O Insurance    30

SECTION 5.15.
Subsidiaries    30

SECTION 5.16.
Deadlock    30

ARTICLE VI CHANGE OF CONTROL EVENT    32
SECTION 6.01.
Change of Control Event    32

SECTION 6.02.
Change of Control Event Consequence.    32

ARTICLE VII ALLOCATIONS; TAX MATTERS    32
SECTION 7.01.
Allocations    32

SECTION 7.02.
Special Allocations    33

SECTION 7.03.
Curative Allocations    35

SECTION 7.04.
Tax Allocations    35

SECTION 7.05.
Tax Matters    36

ARTICLE VIII DISTRIBUTION    36
SECTION 8.01.
Distribution    36

SECTION 8.02.
Liquidation Distribution    37

SECTION 8.03.
Distribution Rules    37

SECTION 8.04.
Limitations on Distribution    37

ARTICLE IX BOOKS AND RECORDS; FINANCIAL STATEMENTS    38
SECTION 9.01.
Books and Records; Financial Statements    38

SECTION 9.02.
Reporting Requirements    39

SECTION 9.03.
Access; Due Diligence    40

SECTION 9.04.
Semi-Annual Updates to Members regarding Company BioFene Transformation
Technology    40

ARTICLE X RESTRICTIONS ON TRANSFER    40
SECTION 10.01.
Legends    40

SECTION 10.02.
Restrictions on Transfer; Required Transfers    41

SECTION 10.03.
Improper Transfer or Encumbrance    44

SECTION 10.04.
Transferees to Execute Agreement    44



ii




--------------------------------------------------------------------------------




ARTICLE XI PUT/CALL, DISSOLUTION, LIQUIDATION AND TERMINATION    45
SECTION 11.01.
Put/Call Option after Uncured Breach    45

SECTION 11.02.
No Dissolution    45

SECTION 11.03.
Events Causing Dissolution    45

SECTION 11.04.
Notice of Dissolution    46

SECTION 11.05.
Liquidation    46

SECTION 11.06.
Termination    47

SECTION 11.07.
Claims of the Members    48

ARTICLE XII LIABILITY AND INDEMNIFICATION    48
SECTION 12.01.
Liability of Members    48

SECTION 12.02.
Indemnification of Covered Person    48

SECTION 12.03.
Indemnification by the Company    48

SECTION 12.04.
Advancement of Expenses    50

ARTICLE XIII EXCLUSIVITY    50
SECTION 13.01.
Exclusivity    50

SECTION 13.02.
Non‑Solicitation    51

ARTICLE XIV MISCELLANEOUS    51
SECTION 14.01.
Confidential Information    51

SECTION 14.02.
Notices    53

SECTION 14.03.
Public Announcements    54

SECTION 14.04.
Interpretation    54

SECTION 14.05.
Severability    54

SECTION 14.06.
Counterparts    54

SECTION 14.07.
Entire Agreement    54

SECTION 14.08.
Governing Law; Submission to Jurisdiction; Arbitration    54

SECTION 14.09.
Specific Performance    58

SECTION 14.10.
Expenses    58

SECTION 14.11.
Amendments and Waivers; Assignment    58

SECTION 14.12.
No Third Party Beneficiaries    58

SECTION 14.13.
Headings    59

SECTION 14.14.
Construction    59

SECTION 14.15.
Former Amyris Employees, Officers and/or Contractors    59

SECTION 14.16.
Further Assurances    59

SECTION 14.17.
BioFene Supply Agreement    59





Schedule 2.01    List of Members and Addresses


Exhibit A    Form of Unit Certificate
Exhibit B    Fair Market Value Methodology




iii




--------------------------------------------------------------------------------




AMENDED AND RESTATED OPERATING AGREEMENT
OF
NOVVI LLC
This AMENDED AND RESTATED OPERATING AGREEMENT of Novvi LLC, a Delaware limited
liability company (the “Company”), is made and effective as of March 26, 2013
(the “Effective Date”), among Amyris, Inc., a Delaware corporation (“Amyris”),
Cosan US, Inc., a Delaware corporation (“Cosan US”), (each, a “Member” as
defined herein, and together the “Members”) and the Company (the “Agreement”).
W I T N E S S E T H:
WHEREAS, the Members formed the Company pursuant to and in accordance with the
Delaware Limited Company Act, 6 Del. C. § 18‑101, et seq. (as the same may be
amended from time to time, the “Act”) by filing the Certificate with the Office
of the Secretary of State of the State of Delaware pursuant to the Act on
September 6, 2011;
WHEREAS, Amyris and Cosan US have agreed to collaborate, though the Company, on
the development, production, marketing and distribution of Base Oils, Additives,
and Lubricants derived from BioFene (and possibly from other molecules and
technologies) for use in the Lubricant Market (“Company Business”), all as
further defined and described below;
WHEREAS, in pursuit of the Company Business, the Company and Amyris are parties
to that certain IP License Agreement (as the same may be amended from time to
time, the “IP License Agreement”), entered into on March 26, 2013 under which
Amyris grants the Company certain rights under its intellectual property,
including (i) the Expanded License and Rights under Amyris Base Technology and
(ii) a right of first offer with regard to Amyris' Alternative Technology, to
develop, make and sell Base Oils, Additives and Lubricants for the Lubricant
Market, all as further described in the IP License Agreement;
WHEREAS, in pursuit of the Company Business, the Company and Cosan US are
parties to that certain Cosan US Alternative Technology License Agreement, which
shall be entered into promptly after the Effective Date (as the same may be
amended from time to time, the “Cosan US License Agreement”), under which Cosan
US grants the Company a right of first offer with regard to Cosan US's
Alternative Technology to develop, make and sell Base Oils, Additives and
Lubricants for the Lubricant Market, all as further described in the Cosan US
License Agreement;
WHEREAS, on September 6, 2011, the Members entered into an Agreement of Limited
Liability Company of Novvi LLC (the “Original Operating Agreement”); and
WHEREAS, by executing and delivering this Agreement, the Company and each of the
Members hereby (i) agree to amend and restate the terms of the Original
Operating Agreement as set forth herein, and that upon the effectiveness of this
Agreement, the Original Operating Agreement shall be superseded entirely by this
Agreement and (ii) declare this


1




--------------------------------------------------------------------------------




Agreement to be the operating agreement of the Company for the purposes and upon
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:
ARTICLE I
DEFINED TERMS
SECTION 1.01 Certain Defined Terms. (a) Each of the following terms shall have
the following meanings:
“Additive” means any material added to a Base Oil to change its properties,
characteristics, or performance (e.g., anti-foam, anti-wear, corrosion
inhibitor, detergent, dispersant, pour point depressant, anti-oxidant, or
friction modifier), but specifically excluding all viscosity index improvers.
“Adjusted Capital Account” means, with respect to each Member, the balance in
such Member's Capital Account as of the end of the relevant Fiscal Year, after
giving effect to the following adjustments:
(i)    Credit to such Capital Account any amounts which such Member is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to the penultimate sentences of each of
Sections 1.704‑2(g)(1) and 1.704‑2(i)(5) of the Regulations); and
(ii)    Debit to such Capital Account the items described in
Sections 1.704‑1(b)(2)(ii)(d)(4), 1.704‑1(b)(2)(ii)(d)(5) and
1.704‑1(b)(2)(ii)(d)(6) of the Regulations.
“Adjusted Capital Account Deficit” means, with respect to each Member, the
deficit balance, if any, in such Member's Adjusted Capital Account as of the end
of the relevant Fiscal Year.
“Affiliate” means, as regards to a certain Person (a “First Person”), any Person
who, directly or indirectly, through one or more intermediates, Controls the
First Person, is Controlled by the First Person, or is under common Control with
the First Person. Notwithstanding the preceding definition, for purposes of this
Agreement, the Company is not considered an Affiliate of Amyris or Cosan US (or
their respective Affiliates) nor are Amyris and Cosan US (or their respective
Affiliates) considered Affiliates of the Company.
“Agreement” means this Amended and Restated Operating Agreement of Novvi LLC, as
amended, modified, supplemented or restated from time to time.
“Alternative Technology” means a technology (other than a BioFene-related
technology) from a renewable source or a molecule (other than a BioFene-derived


2




--------------------------------------------------------------------------------




molecule) from a renewable source from which Base Oils or Additives, in each
case, for the Lubricants Market could reasonably be expected to be developed or
made.
“Amyris BioFene Manufacturing Technology” means the Patents and Know-How that
(i) are Controlled by Amyris and (ii) are necessary or reasonably useful for the
development, making (and having made), offering for sale, sale, and importing of
BioFene itself, including, but not limited to, BioFene Production Strains and
any Patents and Know-How related to the genetic engineering of such BioFene
Production Strains, the fermentation methods for making BioFene, the methods of
recovery of BioFene from fermentation broth, the processes of isolating BioFene
directly from fermentation broth, and the methods of purifying BioFene. The term
“Amyris BioFene Manufacturing Technology” also includes any and all Joint
BioFene Manufacturing Improvements (as defined in the IP License Agreement) and
Novvi LLC BioFene Manufacturing Improvements (as defined in the IP License
Agreement), but expressly excludes any Company BioFene Transformation
Technology.
“Asset Value” means, with respect to any asset, the asset's adjusted basis for
United States federal income tax purposes, except as follows:
(i)    The initial Asset Value of any asset (other than money) contributed by a
Member to the Company shall be the gross fair market value of such asset (A) as
set forth in Section 4.01(a)(i), or (B) if such asset is not listed in Section
4.01(a)(i), as agreed to by all of the Members;
(ii)    The Asset Values of all Company assets shall be adjusted to equal their
respective gross fair market values as determined by agreement among all of the
Members as of the following times: (a) the acquisition of an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis Capital Contribution; (b) the distribution by the Company to a Member of
more than a de minimis amount of property as consideration for an interest in
the Company; or (c) the liquidation of the Company within the meaning of
Section 1.704‑1(b)(2)(ii)(g) of the Regulations, provided however, that
adjustments pursuant to clauses (a) and (b) above shall be made only if all of
the Members agree that such adjustments are necessary or appropriate to reflect
the relative economic interests of the Members in the Company; and
(iii)    The Asset Value of any Company asset distributed to any Member shall be
the gross fair market value of such asset on the date of distribution, as
determined by the agreement among all the Members.
If the Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i) or (ii), such Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset.
“Base Oil” means a fluid base compound to which other oils, Additives, or
components are added to produce a Lubricant.




3




--------------------------------------------------------------------------------




“Beneficial Owner” or “Beneficially Own” has the meaning given such term in
Rule 13d‑3 (or any successor provision) under the United States Securities
Exchange Act of 1934, as amended.
“BioFene” means farnesene produced through Amyris BioFene Manufacturing
Technology.
“Business Day” means any day, except a Saturday, Sunday or other day on which
commercial banking institutions in the State of California in the United States
of America and in the State of São Paulo in Brazil are authorized or directed by
applicable Law or executive order to close.
“Capital Account” means, with respect to any Member, the account maintained for
such Member in accordance with the provisions of Section 4.06.
“Capital Contribution” means, with respect to any Member, the aggregate amount
of money contributed to the Company and the Asset Value of any property (other
than money) contributed to the Company pursuant to Article IV. In the case of a
Member that acquires an interest in the Company by virtue of an assignment or
transfer in accordance with the terms of this Agreement, “Capital Contribution”
means the Capital Contribution of such Member's predecessor to the extent
relating to the acquired interest.
“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the Office of the Secretary of State of the State of Delaware pursuant to the
Act.
“Change of Control of Amyris” means any transaction (or a series of related
transactions), as a result of which a Competitor of the Company becomes, direct
or indirectly, the Controlling Person of Amyris.
“Change of Control of Cosan US” means any transaction (or a series of related
transactions) as a result of which a Competitor of the Company becomes, direct
or indirectly, the Controlling Person of Cosan US.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding United States federal tax statute enacted after the date of
this Agreement. The reference to a specific section of the Code refers not only
to such specific section but also to any corresponding provision of any United
States federal tax statute enacted after the date of this Agreement, as such
specific section or corresponding provision is in effect on the date of
application of the provisions of this Agreement containing such reference.


“Company BioFene Transformation Technology” means the Patents and Know-How in
each case that (i) are Controlled by the Company as of the Effective Date or
become Controlled by the Company during the term of Amyris's license under
Section 2.2 of the IP License Agreement (in each case other than Patents and
Know-How licensed from Amyris) and (ii) are related to the chemical
transformation of BioFene or a BioFene-derivative into another compound. For
clarity, the term “Company BioFene




4




--------------------------------------------------------------------------------




Transformation Technology” does not include Novvi LLC Breach Inventions (as
defined in the IP License Agreement).


“Competitor of the Company” means any Person that is engaged in the development,
production, marketing and distribution of Base Oils, Additives or Lubricants for
the Lubricants Market.
“Control” means, when used with respect to any Person (“Controlled Person”),
(i) the power, held by another Person, alone or together with other Persons
bound by a voting or similar agreement (each a “Controlling Person”), to elect,
directly or indirectly, the majority of the senior management and to establish
and conduct the policies and management of the relevant Controlled Person; or
(ii) the direct or indirect ownership by a Controlling Person and its
Affiliates, alone or together with another Controlling Person and its
Affiliates, of at least fifty percent (50%) plus one (1) share/quota
representing the voting stock of the Controlled Person. In the context of
Patents and Know-How, Control means rights under and to such Patents and
Know-How held by a party, whether by ownership or license, sufficient to grant
the applicable license or rights under the IP License Agreement without
violating the terms of any arrangement with any Third Party. Terms derived from
Control, such as “Controlled”, “Controlling” and “under common Control” shall
have a similar meaning to Control.
“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, or
(v) under corresponding or similar provisions of foreign Laws under any employee
benefit plan of Seller or its Affiliates.
“Copyrights” means all copyrights, whether in published or unpublished works;
databases, data collections and rights therein, mask work rights, software, web
site content; rights to compilations, collective works and derivative works of
any of the foregoing and moral rights in any of the foregoing; registrations and
applications for registration for any of the foregoing and any renewals or
extensions thereof; and moral rights and economic rights of others in any of the
foregoing.
“Covered Person” means a Member, any Affiliate of a Member, any officers,
directors, Managers, shareholders, employees or partners or members of a Member,
or its respective Affiliates or any Managers or Officers of the Company.
“Deadlock Issue” means an issue or a matter with respect to which a decision is
required to be made in order to (a) prevent the occurrence of an event that
would reasonably be expected to have a Material Adverse Effect on the Company,
(b) alleviate the effect on the business, assets, operations, results of
operations or financial condition of the Company caused by such event such as
to, to the extent possible, restore the Company to the state of affairs enjoyed
by the Company immediately prior to the occurrence of such event, (c) avoid a
material change in the state of affairs, business, corporate governance, assets,
operations, results of operations or financial condition of




5




--------------------------------------------------------------------------------




the Company caused by such event, or (d) approve a Member Approval Matter, as
set forth in Section 5.06(e) below, or a Board of Managers Approval Matter, as
set forth in Section 5.05 below.
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
United States federal income tax purposes with respect to an asset for such
Fiscal Year or other period; provided however, that if the Asset Value of an
asset differs from its adjusted basis for United States federal income tax
purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount that bears the same ratio to such beginning Asset Value as
the United States federal income tax depreciation, amortization or other cost
recovery deduction with respect to such asset for such Fiscal Year or other
period bears to such beginning adjusted tax basis; and provided further that, if
the United States federal income tax depreciation, amortization or other cost
recovery deduction for such Fiscal Year or other period is zero, Depreciation
shall be determined with reference to such beginning Asset Value using any
reasonable method selected by the Members.
“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind.
“Expanded Licenses and Rights under Amyris Base Technology” means the licenses
and related rights granted by Amyris to the Company in the IP License Agreement.
“Fair Market Value” means the fair market value of the Company's Membership
Units, as calculated using the methodology set forth in Exhibit B to this
Agreement.
“Fiscal Year” means (i) the period commencing upon the formation of the Company
and ending on December 31, 2011, (ii) any subsequent twelve‑month period
commencing on January 1 and ending on December 31, or (iii) any portion of the
period described in clause (ii) of this sentence for which the Company is
required to allocate Net Profits, Net Losses and other items of Company income,
gain, loss or deduction pursuant to Article VII hereof.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Insolvency Event” means (i) an involuntary petition under any bankruptcy or
insolvency law or under the reorganization provisions of any such law is filed
with respect to a Member or a receiver of, or for, the property of a Member is
appointed without the consent of such Member, which petition or appointment
remains undischarged or unstayed for an aggregate period of ninety (90) days
(whether or not consecutive); or (ii) a Member consents to the entry of an order
for relief against it in an involuntary case under any bankruptcy or insolvency
law or under the reorganization provisions of any such law; or (iii) a voluntary
petition under any bankruptcy or insolvency law or under the reorganization
provisions of any such law is filed by a Member, a voluntary assignment of a
Member's property for the benefit of creditors is




6




--------------------------------------------------------------------------------




made, or a receiver of, or for, the property of a Member is appointed by, or
consented to, by such Member.
“Know-How” means any non-patented information and tangible materials, including:
(i) technical and non-technical data, specifications, formulae, compounds,
formulations, assays, designs, results, information, conclusions,
interpretations, inventions, developments, discoveries, ideas, improvements, and
trade secrets, (ii) methods, databases, tests, procedures, processes, and
techniques, (iii) Production Strains (if applicable), and (iv) other know-how
and technology including Copyrights.
“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, United States federal, provincial, local or
municipal government or any administrative or regulatory body with authority
therefrom with jurisdiction over Company or the Members, as the case may be.
“Lubricant” means all substances introduced between two moving surfaces to
reduce the friction between them, improving efficiency and reducing wear, or
dissolving or transporting foreign particles, or distributing heat, in each case
comprising a formulation of at least one Base Oil combined or blended with
Additives, sold as a finished product for automotive and industrial
applications, for use in, by way of example only: automotive, 2-cycle, marine
and other engines, ship lubrication, hydraulic equipment, food processing
equipment and machinery, and wind turbines. However, the term “Lubricants”
expressly excludes drilling oils, fluids and muds, in accordance with the
standards set by American Petroleum Institute.
“Lubricants Market” means the worldwide market for automotive, commercial, and
industrial Lubricants. For the avoidance of doubt, the following markets, but
not limited to the following markets, are expressly excluded from the term
“Lubricants Market”: the markets for flavors and fragrances, food additives,
cosmetics and personal care, drilling oils, fluids and muds, fuels, cleaners,
paints, coatings, ink, consumer-packaged goods, pesticides, and pharmaceuticals.


“Majority Vote” means, with respect to any matter to be voted on, the written
approval of, or the affirmative vote by, a majority of the Managers serving on
the Board of Managers.
“Material Adverse Effect” means any event, condition, change or effect that
materially and adversely affect the business, assets, operations, results of
operations or financial condition of the Company, taken as a whole.
“Member” means any Person named as a member of the Company on Schedule 2.01
hereto and any Person admitted as an additional Member pursuant to the
provisions of this Agreement, in each case, in such Person's capacity as a
member of the Company.




7




--------------------------------------------------------------------------------




“Membership Unit” means a limited liability company interest in the Company (not
including any right to the return of Capital Contributions and any interest
thereon) representing such fractional part of the interest of all unit holders
pursuant to this Agreement as is equal to the quotient of one divided by the
total number of Membership Units as evidenced by a certificate in the form of
Exhibit A to this Agreement.
“Net Profits” and “Net Losses” mean, for each Fiscal Year, an amount equal to
the Company's taxable income or loss for such Fiscal Year, determined in
accordance with Section 703(a) of the Code (but including in taxable income or
loss, for this purpose, all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code), with the
following adjustments:
(i)    any income of the Company exempt from United States federal income tax
and not otherwise taken into account in computing Net Profits or Net Losses
pursuant to this definition shall be added to such taxable income or loss;
(ii)    any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Regulation Section 1.704‑1(b)(2)(iv)(i)) and not otherwise taken
into account in computing Net Profits or Net Losses pursuant to this definition
shall be subtracted from such taxable income or loss;
(iii)    in the event the Asset Value of any asset of the Company is adjusted in
accordance with paragraph (ii) or paragraph (iii) of the definition of “Asset
Value” above, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Net Profits
or Net Losses;
(iv)    gain or loss resulting from any disposition of any asset of the Company
with respect to which gain or loss is recognized for United States federal
income tax purposes shall be computed by reference to the Asset Value of the
asset disposed of, notwithstanding that the adjusted tax basis of such asset
differs from its Asset Value;
(v)    in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation” above; and
(vi)    any items which are specially allocated pursuant to Sections 7.02 and
7.03 shall not be taken into account in computing Net Profits or Net Losses.
The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 6.02 and 6.03 shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through (v)
above.




8




--------------------------------------------------------------------------------




“Patents” means any patents, patent applications, or certificates of invention,
together with all additions, divisions, continuations, continuations-in-part,
provisionals, converted provisionals, substitutions, reissues, re-examinations,
revalidations, extensions, registrations, patent term extensions, supplemental
protection certificates, renewals, and the like with respect to any of the
foregoing.
“Person” means any individual, corporation, partnership, limited partnership,
limited partnership with share capital, limited liability company, Brazilian
limited liability company (sociedade limitada), association, joint-stock company
(sociedade por ações), joint venture, other legal entity, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.
“Production Strain” means recombinant yeast or some other microbial agent that
has been genetically engineered to make a desired compound or product by means
of a fermentation process.


“Regulations” means the income tax regulations, including temporary regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
“Related Party Transaction” means any deal, operation, transaction and/or
business relationship between, on one side, the Company or a Person Controlled
by the Company and, on the other side, a Member or any Affiliate of such Member,
or their respective officers, directors, managers or relatives up to three
degrees of relationship separation.
“Restricted Membership Units” means all Membership Units other than
(a) Membership Units that have been registered under a registration statement
pursuant to the Securities Act, (b) Membership Units with respect to which a
Transfer has been made in reliance on and in accordance with Rule 144 or
(c) Membership Units with respect to which the holder thereof shall have
delivered to the Company either (i) an opinion, in form and substance reasonably
satisfactory to the Company, of counsel, who shall be reasonably satisfactory to
the Company, or (ii) a “no action” letter from the staff of the United States
Securities and Exchange Commission, to the effect that subsequent transfers of
such Membership Units may be effected without registration under the Securities
Act or compliance with Rule 144.
“Rule 144” means Rule 144 (or any successor provision) under the Securities Act.
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated by thereunder.
“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
limited partnership, limited partnership with share capital, limited liability
company, Brazilian limited liability company (sociedade limitada), association,
joint-stock company (sociedade por ações), joint venture or other legal entity
of which such Person (either alone or through or together with any other
Subsidiary), owns, directly or




9






--------------------------------------------------------------------------------




indirectly, more than fifty percent (50%) of the stock or other equity
interests, the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.
“Transfer” means, in respect of any Membership Unit, property or other asset,
any direct or indirect transfer, sale, assignment, exchange, donation, lease,
abandonment or other disposition of any kind, voluntary or involuntary,
contingent or non‑contingent, including any direct or indirect transfer, sale,
assignment, exchange, donation, lease, abandonment or other disposition of any
kind that results from the foreclosure of any Encumbrance.
“Transferee” means any Person that is a transferee of a Member's interest in the
Company, or part thereof.
“Third Party” means any Person, except for the Company, the Members and their
respective Affiliates or their respective permitted successors and assigns.
(b)    The following terms have the meanings set forth in the Section set forth
opposite such term:
Term
Section
 
 
Act
Recitals
Amyris
Preamble
Amyris Managers
5.02(a)
Applicable Deadlock Issue
5.16(d)
Appraisers
Arbitration Chamber
Exhibit B
14.08(b)
Arbitration Rules
14.08(b)
Arbitration Tribunal
Assumed Tax Liability
14.08(c)
8.01(b)(i)
Auditors
9.01(a)
Board of Managers
5.01
Board of Managers Approval Matter
5.05
Breach Call Option
Breach Put Option
Breach Put/Call Option Notice
Capital Call
11.01(i)
11.01(ii)
11.01
4.04(b)
Chair
5.02(a)
Change of Control Event
6.01
Company
Preamble
Company Business
Recitals
Confidential Information
14.01(a)
Corporate Opportunities Group
2.16(a)(i)
Cosan US
Preamble
Cosan US License Agreement
Cosan US Managers
Recitals
5.02(a)

10




--------------------------------------------------------------------------------




Term
Section
 
 
Deadlock
5.16(a)
Deadlock Mediation Period
5.16(e)
Deadlock Notice
5.16(a)
Deadlock Question
5.16(c)
Declaration
5.16(d)
Declaring Member
5.16(c)
Disclosing Party
14.01(a)
Effective Date
Former Member
Preamble
10.03
Initial Capital Contribution
4.01(a)
IP License Agreement
Recitals
Liquidating Trustee
11.04
Losses
12.02
Manager
5.02(a)
Mediator
5.16(e)
Member Approval Matter
5.06(e)
Negotiation Period
5.16(d)
Non Cash Consideration
Officers
10.02(c)(ii)
5.12(a)
Original Operating Agreement
Recitals
President
5.12(a)
Prospective Transferee
Receiving Party
Regulatory Allocations
10.04
14.01(a)
7.03
Representatives
14.01(a)
Right of First Refusal
Selling Member
10.02(c)
10.02(c)
Sole Appraiser
Tag Along Right
Tax Matters Partner
Third Appraiser
Exhibit B
10.02(c)
7.05(c)
Exhibit B



ARTICLE II
FORMATION, TERM, PURPOSE AND POWERS
SECTION 2.01. Formation. (a) The Members have formed, and hereby confirm the
formation of, the Company as a limited liability company under and pursuant to
the provisions of the Act and all other pertinent Laws of the State of Delaware
for the purposes and upon the terms and conditions hereinafter set forth. The
parties hereto agree that their rights, duties and liabilities and the rights
duties and liabilities of any additional Member admitted to the Company in
accordance with the terms hereof, shall be as provided in the Act, except as
otherwise provided herein.


11




--------------------------------------------------------------------------------




(b)    The name and mailing address of each Member shall be listed on
Schedule 2.01 attached hereto. Each of the Members is hereby admitted as a
Member of the Company. Additional Members shall be admitted as Members of the
Company in accordance with Section 2.11. The President, or a designee of the
President, shall be required to update Schedule 2.01 from time to time, as
necessary to reflect accurately the information therein as known by the
President, but no such update shall modify Schedule 2.01 in any manner
inconsistent with this Agreement or the Act. Any amendment or revision to
Schedule 2.01 made in accordance with this Agreement shall not be deemed an
amendment to this Agreement for purposes of Section 13.13. Any reference in this
Agreement to Schedule 2.01 shall be deemed to be a reference to Schedule 2.01,
as amended and in effect from time to time.
(c)    The President, together with at least one other Officer of the Company,
shall be designated as authorized persons, within the meaning of the Act, to
execute, deliver and file, or to cause the execution, delivery and filing of,
any amendments or restatements of the Certificate and any other certificates,
notices, statements or other instruments (and any amendments or restatements
thereof) necessary or advisable for the formation of the Company or the
operation of the Company in all jurisdictions where the Company may elect to do
business, but no such amendment, restatement or other instrument may be
executed, delivered or filed unless adopted by the Members in a manner
authorized by Section 5.06(e) this Agreement.
SECTION 2.02. Name. The name of the Company is Novvi LLC. The Company Business
may not be conducted under any other name unless the Members expressly agree in
writing.
SECTION 2.03. Term. The term of the Company commenced, and the Certificate was
filed in the Office of the Secretary of State of the State of Delaware on
September 6, 2011, and the Company shall continue for any term set forth from
time to time in the Certificate, subject to the provisions set forth in
Article XI and applicable Law. The existence of the Company as a separate legal
entity shall continue until cancellation of the Certificate in the manner
required by the Act.
SECTION 2.04. Principal Place of Business. The principal place of business of
the Company shall be located at 5885 Hollis Street, Emeryville, CA 94608, or
such other place as the Board of Managers may determine from time to time per
Section 5.05, and the Company shall have other regional offices and operations
as the Board of Managers may determine from time to time per Section 5.05.
SECTION 2.05. Title to Company Property. Any property of the Company, whether
real, personal or mixed, tangible or intangible, shall be deemed to be owned by
the Company as an entity, and no Member, individually, shall have any direct
ownership interest in such property.
SECTION 2.06. Agent for Service of Process. The Company's registered agent for
service of process in the State of Delaware shall be as set forth in the
Certificate, as the same may be amended by the Members from time to time per
Section 5.06(e).


12




--------------------------------------------------------------------------------




SECTION 2.07. Purpose. The purpose of the Company is to engage in the Company
Business.
SECTION 2.08. Powers of the Company. Subject to the limitations set forth in
this Agreement, the Company will possess and may exercise all of the powers and
privileges granted to it by the Act, by any other applicable Law or this
Agreement, together with all powers incidental thereto, so far as such powers
are necessary or convenient to the conduct, promotion or attainment of the
purpose of the Company set forth in Section 2.07.
SECTION 2.09. Maintenance of Separate Existence. The Company shall do all things
necessary to maintain its limited liability company existence separate and apart
from each Member and any Affiliate of any Member, including holding regular
meetings of the Members and maintaining its books and records on a current basis
separate from that of any Affiliate of the Company or any other Person, and
shall not commingle the Company's assets with those of any Affiliate of the
Company or any other Person. In furtherance, and not in limitation, of the
foregoing, the Company shall not:
(i)    Authorize or permit any Person other than the Board of Managers and the
Officers as provided herein, to act on its own behalf with respect to matters
(other than matters customarily delegated to others under powers of attorney)
for which a limited liability company's members or managing member would
customarily be responsible;
(ii)    Fail (a) to maintain or cause to be maintained by an agent under the
Company's control physical possession of all its books and records, (b) to
maintain capitalization adequate for the conduct of its business, (c) to account
for and manage all of its liabilities separately from those of any other Person,
including payment by it of administrative expenses and taxes, other than income
taxes, from its own assets, or (d) to identify or cause to be identified
separately all of its assets from those of any other Person;
(iii)    Commingle, or permit the commingling of, its funds with the funds of
any Member or any Affiliate of any Member or use its funds for other than the
Company's uses; or
(iv)    Maintain, or permit the maintenance of, joint bank accounts or other
depository accounts to which any Member would have independent access.
SECTION 2.10. Strategic Decisions. The Company's strategic decisions shall
always take into account the Company's best interests, with the purpose of (i)
providing the Members with the best possible sustainable return on their
investments and (ii) achieving the goals and objectives set forth in any
approved business plan.
SECTION 2.11. Related Party Transaction. Any Related Party Transaction shall be
subject to Board of Managers approval under Section 5.05 and carried out on an
arms' length basis under conditions consistent to those that such parties would
be offered in case such transaction were carried out with Third Parties, without
conflict of interest and in the best interests of the Company and its
Subsidiaries.


13




--------------------------------------------------------------------------------




SECTION 2.12. Management Goals. The Managers and Officers of the Company and its
Subsidiaries shall be instructed, subject to any applicable fiduciary duties of
Officers under applicable Delaware Law, to use their best efforts in pursuing
return over capital employed, efficiency, productivity, safety and
competitiveness with respect to the activities of the Company and its
Subsidiaries.
SECTION 2.13. Conduct of Company Business. The Company, its Subsidiaries, and
its and their respective Managers, directors, Officers, agents, employees and
any other Person acting on behalf of the Company or any of its Subsidiaries
shall not, under any circumstances and for any reason whatsoever, engage in any
illegal or unlawful business conduct, and the Company shall use its reasonable
best efforts - and cause its Subsidiaries to use their reasonable best efforts -
to maintain good labor, social and environmental standards, in the conduct of
the Company Business.
SECTION 2.14. No Personal Liability. Except as provided by the Act, no Member or
any Manager shall be personally liable for any obligations of the Company and
except as specifically provided in Article IV, no Member shall have any
obligation or be required to make any Capital Contribution or loan or otherwise
advance any funds to the Company.
SECTION 2.15. Admission of New Members. (a) New Members shall be admitted to the
Company only with the approval of Members representing at least sixty-five
percent (65%) of the Membership Units and on terms and conditions which are
consistent with this Agreement (including without limitation any applicable
restrictions on transfer set forth in Article X), the Certificate, the Act and
any applicable Law. Any such new Members shall obtain Membership Units and shall
participate in the management, profits, losses, and distributions of the Company
on such terms and with such amendments to this Agreement as are approved by the
affirmative vote of the existing Members representing at least sixty-five
percent (65%) of the Membership Units.
(b)    A Transferee will be admitted as a substitute Member only if the Transfer
to the Transferee is made in compliance with all the requirements of Article X
(including, but not limited to, the requirement that such Transferee becomes a
party to this Agreement) and the Transferee complies with all of the terms of
this Agreement applicable to it.
SECTION 2.16. Waiver of Fiduciary Duties; Corporate Opportunities. (a) This
Agreement is not intended to, and does not, create or impose any fiduciary duty
on any of the Members hereto or their respective Affiliates or designated
Managers. Further, the Members hereby waive any and all fiduciary duties that,
absent such waiver, may be implied by applicable Law, and in doing so,
recognize, acknowledge and agree that their duties and obligations to one
another and to the Company are only as expressly set forth in this Agreement.
Additionally, each Member acknowledges that the other Members and the Affiliates
of such Members own and/or manage other businesses, including businesses that
may compete with the Company, the other Members or the Affiliates of such other
Members. Without any accountability to the Company or any Member by virtue of
this Agreement:
(i)    Each Member and its Affiliates, and their respective officers, directors,
shareholders, partners, members, agents and employees, and each Manager


14




--------------------------------------------------------------------------------




designated by such Member (collectively, a “Corporate Opportunities Group”),
shall not in any way be prohibited or restricted from engaging or investing in,
independently or with others, any business opportunity of any type or
description, including, without limitation, those business opportunities that
might be the same or similar to the Company Business;
(ii)    Neither the Company nor any Member or such Member's Corporate
Opportunities Group shall have any right in or to such other business
opportunities of any other Member or such Member's Corporate Opportunities Group
or to the income or proceeds derived therefrom;
(iii)    No Member or its Corporate Opportunities Group shall be obligated to
present any business opportunity to the Company or any other Member or such
other Member's Corporate Opportunities Group, even if the opportunity is of the
character that, if presented to the Company, could be taken by the Company, or
if presented to any other Member or other Member's Corporate Opportunities
Group, could be taken by such Persons; and
(iv)    Each Member and its Corporate Opportunities Group shall have the right
to hold any such business opportunity for its own account or to recommend such
opportunity to Persons other than the Company, any other Member, or any Person
in such other Member's Corporate Opportunities Group.
(b)    Notwithstanding the foregoing, nothing in Section 2.12(a) shall alter or
amend the rights and obligations of the Company, Amyris and its Affiliates, or
Cosan US and its Affiliates under Article 3 of the IP License Agreement (i.e.,
ROFO re Alternative Technology), the Cosan US License Agreement (i.e., ROFO re
Alternative Technology), or in Section 13.1 of this Agreement (i.e.,
Exclusivity).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE MEMBERS
Each Member severally, but not jointly, represents and warrants to the Company
and each other Member as follows:
SECTION 3.01. Organization and Authority. To the extent such Member is not a
natural person, it is duly incorporated or organized, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization and has all necessary power and authority to enter into this
Agreement, to carry out its obligations hereunder and to perform the actions
contemplated hereby. Such Member is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the properties owned or
leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified would not prevent or materially hinder the performance of the
actions contemplated by this Agreement. The execution and delivery of this
Agreement by such Member, the performance by it of its obligations hereunder and
the performance by it of the actions contemplated hereby have been duly
authorized by all requisite


15




--------------------------------------------------------------------------------




action on its part. This Agreement has been duly executed and delivered by such
Member, and (assuming due authorization, execution and delivery by the other
Persons signatory hereto) this Agreement constitutes a legal, valid and binding
obligation of such Member enforceable against it in accordance with its terms.
SECTION 3.02. No Conflict. The execution, delivery and performance of this
Agreement by such Member do not and will not (a) violate, conflict with or
result in the breach of any provision of its charter or by‑laws (or similar
organizational documents), to the extent it has such, (b) conflict with or
violate any Law, governmental regulation or governmental order applicable to
such party or any of its assets, properties or businesses or (c) conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights pursuant to, any contract, agreement
or arrangement, whether among the Members or otherwise, by which such party is
bound, except to the extent that any conflict under (b) or (c) above would not
prevent or materially hinder the performance of the actions contemplated by this
Agreement.
SECTION 3.03. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by such party do not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any governmental authority.
ARTICLE IV
CAPITAL CONTRIBUTIONS AND
CAPITAL ACCOUNTS
SECTION 4.01. Initial Capital Contributions; Payment Schedule.
(a)    The initial capital contribution that both Amyris and Cosan US shall make
to the Company upon the date of this Agreement shall be in the aggregate Twenty
Million Two Hundred U.S. Dollars (US$20,000,200) (the “Initial Capital
Contribution”). The Initial Capital Contribution shall be made by the Members as
follows:
(i)    In return for one hundred thousand one (100,001) Membership Units of the
Company, initially representing fifty percent (50%) of the issued and
outstanding Membership Units, Amyris has contributed to the Company: (1) One
Hundred U.S. Dollars (US$100) in cash in conjunction with the Original Operating
Agreement and (2) the Expanded Licenses and Rights under Amyris Base Technology,
which the Members hereby unanimously agree to be valued at Ten Million U.S.
Dollars (US$10,000,000), such aggregate contribution having been unanimously
agreed to be good and valuable consideration for Amyris' Membership Units by all
Members of the Company.
(ii)    In return for one hundred thousand one (100,001) Membership Units of the
Company, initially representing fifty percent (50%) of the issued and
outstanding Membership Units, Cosan US has contributed to the Company (1) One
Hundred U.S. Dollars (US$100) in cash in conjunction with the Original Operating
Agreement and (2) Ten Million U.S. Dollars (US$10,000,000) in cash (payable per
Subsection (b) below),


16




--------------------------------------------------------------------------------




such aggregate contribution having been unanimously agreed to be good and
valuable consideration for Cosan US's Membership Units by all Members of the
Company.
(b)    Upon execution of this Agreement, Cosan US will pay the Company the Ten
Million U.S. Dollars (US$10,000,000) described in Clause 2 of Section
4.01(a)(ii) by wire transfer in immediately available funds to an account
designated by the Company.
SECTION 4.02. Membership Units. All Membership Units shall have identical rights
in all respects as all other Membership Units except as otherwise specified in
this Agreement. Each Member hereby agrees that its interest in the Company and
in its Membership Units shall for all purposes be personal property.
SECTION 4.03. Additional Membership Units. In the event (i) additional
Membership Units shall be issued to a Member or to any other Person or (ii)
Membership Units are sold or Transferred to another Member or any other Person
(subject to the restrictions and provisions of this Agreement) and such Person
shall be admitted as a Member in accordance with Section 2.15, the President
shall amend Schedule 2.01 accordingly. Any Capital Contribution to be made by
such Person in exchange for Membership Units shall be subject to the
restrictions and provisions of this Agreement and in the form and amount
determined by the Members per Section 5.06(e), and the amount of such Capital
Contribution, if any, shall be credited to such Person's Capital Account.
SECTION 4.04. Funding Requirements; Additional Funding. (a) The Members agree
that, no later than when the Company has only One Million U.S. Dollars
(US$1,000,000) in cash remaining, the Board of Managers will meet and determine
whether additional Capital Contributions to the Company are warranted. In the
event that the Board of Managers determines, at any time, that additional
capital is required to support the operations of the Company, such capital will
be obtained through any one or a combination of the following means, at the
election of the Board of Managers, in each case subject to any applicable
approval requirement set forth in this Agreement including without limitation
the approval of the Members required under Section 5.06(e)(i):
(i)    revolving credit or other loan facilities provided by unrelated Persons
(such as banks);
(ii)    cash advances or other credit or loan facilities provided by the Members
or their Affiliates; or
(iii)    additional cash Capital Contributions by the Members.
In the event that such capital is to be obtained in the form of revolving credit
or other loan facilities, it shall be secured by the Company and guaranteed by
the Members in proportion to their Membership Units, if requested by the
relevant lender, provided that if Cosan US does not own assets to guarantee such
credit or loan facility in the United States of America, its obligation to
guarantee such credit or loan facility shall be satisfied with assets of its
Affiliates located abroad, provided further that if the respective lender does
not accept such guarantee, Cosan US will not be under any obligation to have
funds being remitted to the United States for such purpose and in such case,
then the other Members will also not be obligated to guarantee such


17




--------------------------------------------------------------------------------




credit or loan facility. In the event that such capital is to be obtained in the
form of cash advances or other credit or loan facilities provided by a Member,
the Company shall notify the other Members of the advances to be made or other
credit or loan facilities to be provided pursuant to this Section 4.04 by
delivering a written notice to the other Members in accordance with
Section 14.02 specifying (i) the aggregate amount of cash advances or other
credit or loan facilities required at such time and (ii) the amount of cash
advances to be made or loan or credit facilities to be provided by the Member,
which amount shall be the product of (A) the aggregate amount of cash advances
or other credit or loan facilities to be made and (B) a fraction, the numerator
of which shall be the aggregate number of Membership Units owned by such Member
and the denominator of which shall be the total number of outstanding Membership
Units. The cash advances to be made by each Member shall be made pro rata to
their Membership Units in immediately available funds by wire transfer or other
similar means to a bank account designated by the Company in such notice prior
to the close of business on the tenth Business Day following the date of
delivery of such notice. The Member shall be compensated for such advances on an
annual basis for the duration of that support by the payment of an interest
charge based upon the interest rate as shall be agreed to by such Member and the
Board of Managers, provided that the Managers appointed by such Member shall not
vote on such interest rate.
(b)    In the event that such additional funding is made in the form of
additional Capital Contributions by the Members (a “Capital Call”), the Members
satisfying such Capital Call shall receive additional Membership Units at a
price per Membership Unit equal to the Fair Market Value of the Membership
Units. The Company shall notify each Member of the Capital Call to be made
pursuant to this Section 4.04(b) by delivering written notice to each Member in
accordance with Section 14.02 specifying (i) the aggregate amount of the Capital
Call required at such time and (ii) the amount of the Capital Call to be
provided by such Member, which amount shall be the product of (A) the aggregate
amount of the Capital Call to be made and (B) a fraction, the numerator of which
shall be the aggregate number of Membership Units owned by such Member and the
denominator of which shall be the total number of outstanding Membership Units.
In the event a Member is authorized by the Capital Call to satisfy its share of
such Capital Call in the form of assets (instead of cash), the value of such
additional Capital Contribution shall be deemed to be the fair market value of
such assets as determined per clause (i) of the definition of Asset Value.
(c)    Any written notice delivered by the Company to the Members pursuant to
Section 4.04(a) or (b) shall specify, in addition to the information otherwise
required, the date on which any advance, other credit support or Capital Call is
due, account numbers for the wire transfer of cash amounts and any other
information the Company determines.
(d)    Notwithstanding anything to the contrary set forth herein, any (i) cash
advances or other credit or loan facilities provided by the Members or their
Affiliates or (ii) additional cash or non-cash Capital Contributions by the
Members contemplated herein in connection with the funding of the Company shall
be made by each Member at the same time, on the same terms, in the same manner
and in the same proportion as each other Member, based on the number of
Membership Units owned by such Member in relation to the total number of
outstanding Membership Units as contemplated in this Section 4.04.


18




--------------------------------------------------------------------------------




SECTION 4.05. Status of Capital Contributions. (a) No Member shall receive any
interest, salary or drawing with respect to its Capital Contributions or its
Capital Account or, except pursuant to Related Party Transaction between the
Company and a Member that is in writing and approved by the Board of Managers as
expressly provided herein, for services rendered on behalf of the Company or
otherwise in its capacity as a Member. Except as otherwise expressly provided
herein, no Member will be permitted to borrow, make an early withdrawal of, or
demand or receive a return of any Capital Contributions. Under circumstances
requiring a return of any Capital Contributions, except as otherwise expressly
provided in this Agreement, no Member will have the right to receive property
other than cash.
(b)    Except as otherwise provided herein, the Members shall be liable only to
make their Capital Contributions pursuant to this Article IV, and no Member
shall be required to lend any funds to the Company or, after a Member's Capital
Contributions have been fully paid pursuant to this Article IV, to make any
additional capital contributions to the Company. No Member shall have any
personal liability for the repayment of any Capital Contribution of any other
Member or Transferee. A Member's obligation to contribute capital to the Company
is conditional; payable only to the extent, and only in such amounts, required
to be paid to the Company pursuant to this Agreement. Notwithstanding any other
provision in this Agreement, the obligations of the Members pursuant to this
Section 4.05 shall not be, and shall not be deemed to be, a guaranty,
maintenance agreement or other similar agreement, or under any circumstances
utilized to satisfy the general obligations and liabilities of the Company.
SECTION 4.06. Capital Accounts. (a) An individual Capital Account shall be
established and maintained for each Member.
(b)    The Capital Account of each Member shall be maintained in accordance with
the following provisions:
(i)    to each Member's Capital Account there shall be credited all such
Member's Capital Contributions, such Member's distributive share of Net Profits,
any items in the nature of income or gain that are specially allocated to such
Member pursuant to Article VII and the amount of any Company liabilities that
are assumed by such Member or that are secured by any Company assets distributed
to such Member;
(ii)    to such Member's Capital Account there shall be debited the amount of
cash and the Asset Value of any Company assets distributed to such Member
pursuant to any provision of this Agreement, such Member's distributive share of
Net Losses, any items in the nature of deductions or losses that are specially
allocated to such Member pursuant to Article VII and the amount of any
liabilities of such Member that are assumed by the Company or that are secured
by any property contributed by such Member to the Company;
(iii)    in the event all or some of a Member's interest in the Company is sold
in accordance with Article X, the Transferee shall succeed to the Capital
Account of the assignor to the extent it relates to the transferred interest;
and


19




--------------------------------------------------------------------------------




(iv)    no Member shall be required to pay to the Company or to any other Member
or Person any deficit in such Member's Capital Account upon dissolution of the
Company or otherwise.
ARTICLE V
BOARD OF MANAGERS; MANAGERS
AND OFFICERS
SECTION 5.01. Management of the Company. The management of the Company shall be
vested exclusively in the Board of Managers (the “Board of Managers”), which may
from time to time by resolution delegate authority to the Officers pursuant to
Section 5.12, to act on behalf of the Company. Except as otherwise agreed by the
Members, no Member shall have any right or authority to take any action on
behalf of the Company or to bind or commit the Company with respect to Third
Parties or otherwise. Each Member hereby (i) specifically delegates to the Board
of Managers its rights and powers to manage and control the business and affairs
of the Company in accordance with the provisions in Section 18‑407 of the Act,
and (ii) revokes its right to bind the Company, as contemplated by the
provisions of Section 18‑402 of the Act.
SECTION 5.02. Board of Managers; Quorum Requirements. (a) So long as a Member
owns at least thirty-five percent (35%) of the Membership Units of the Company,
such Member shall have the right to appoint one individual, as set forth below,
to act on its behalf at meetings of the Board of Managers (each a “Manager”).
Initially, the Board of Managers of the Company shall be composed of six (6)
Managers. So long as a Member owns at least fifty percent (50%) of the
Membership Units of the Company, such Member shall have the right to appoint
three (3) Managers, and so long as a Member owns less than fifty percent (50%)
but at least thirty-five percent (35%) of the Membership Units of the Company,
such Member shall be entitled to appoint one (1) Manager. Furthermore, as long
as Cosan US and Amyris each hold fifty percent (50%) of the Membership Units of
the Company, the Members shall alternate the appointment of the chairman of the
Board of Managers (the “Chair”) from one of its appointed Managers. If one of
the Members, at any time, becomes the Company's Controlling Member, then such
Member shall always have the right to appoint the Chair while such Member
remains the Company's Controlling Member. The Chair shall be appointed for a two
2‑year term and shall preside over meetings of the Board of Managers during his
or her term of office. The first Chair shall be appointed by Amyris. Any
Managers appointed by Amyris shall be designated as “Amyris Managers”, and any
Managers appointed by Cosan US shall be designated as “Cosan US Managers”. The
Amyris Managers shall be officers or employees of Amyris or its Affiliates; the
Cosan US Managers shall be officers or employees of Cosan US or its Affiliates.
The initial Cosan US Managers shall be Mr. Marcos Marinho Lutz, Mr. Lineu Paulo
Moran Filho, and Mr. Nelson Roseira Gomes Neto, and the initial Amyris Managers
shall be Mr. John Melo, Mr. Paulo Diniz, and Mr. Joel Velasco. The composition
of the Board of Managers shall thereafter be determined by the Members pursuant
to this Section 5.02.
(b)    A Manager appointed as provided herein shall serve for a two (2)-year
term or until such Manager's successor is appointed by the Member who appointed
such Manager, including in the event of any retirement, removal, resignation or
death of a Manager.


20




--------------------------------------------------------------------------------




A Manager may be re-appointed to serve as a Manager of the Company, with no
maximum number of consecutive terms.
(c)    In addition to the Amyris Managers and the Cosan US Managers, the
officers, directors, employees or other professional representatives (including
the accountants, attorneys and/or financial advisors) of Amyris and Cosan US and
their Affiliates shall be permitted to attend Board of Managers meetings as
observers upon unanimous approval of the Managers.
(d)    For as long as any of Cosan US or Amyris is entitled to appoint at least
one (1) Manager to the Board of Managers, the presence of at least one Cosan US
Manager and one Amyris Manager shall constitute a quorum for a meeting of the
Board of Managers. A quorum must exist at all times of a meeting, including the
reconvening of any meeting that has been adjourned, for any action taken at such
meeting to be valid. If no Cosan US Manager or no Amyris Manager is present at
such duly called meeting of the Board of Managers, the Managers present shall
adjourn the meeting to a time not less than three (3) Business Days from the
time of such adjournment (taking into account any circumstances that may prevent
any Manager from attending or participating in such reconvened meeting), and
shall promptly give written notice to the Managers of the time and place at
which the meeting shall reconvene. The quorum for such reconvened meeting shall
require the presence of at least one (1) Cosan US Manager and one (1) Amyris
Manager. If no Cosan US Manager or no Amyris Manager is present at such
reconvened meeting, the Managers present shall re‑adjourn the meeting to a time
not less than three (3) Business Days from the time of such adjournment (taking
into account any circumstances that may prevent any Manager from attending or
participating in such reconvened meeting), and shall promptly give written
notice to the Managers of the time and place at which the meeting shall
reconvene. The presence of any two (2) Managers at the re‑adjourned meeting will
constitute a quorum for such meeting, even if such two (2) Managers were
appointed by the same Member.
SECTION 5.03. Removal of Managers; Vacancies. A Member may at any time remove
any Manager appointed by such Member pursuant to Section 5.02, with or without
cause. In the event a vacancy occurs on the Board of Managers as a result of the
retirement, removal, resignation or death of a Manager designated pursuant to
Section 5.02, such vacancy shall be filled by a person designated by the Member,
the retirement, removal, resignation or death of whose designee or nominee
created the vacancy.
SECTION 5.04. Frequency of Meetings; Notice of Meetings; Agenda. (a) The Board
of Managers shall hold ordinary meetings at such time and place as shall be
determined by the Board of Managers by Majority Vote. In the first month of
every Fiscal Year, the Board of Managers shall meet and approve the schedule of
meetings for the starting Fiscal Year. In the absence of an agreement, the Board
of Managers shall hold ordinary meetings every quarter during each Fiscal Year.
Special meetings of the Board of Managers, to be held at the offices of the
Company as herein provided (or such other place as shall be agreed by Majority
Vote), shall be called at the direction of the Chair. Per Section 5.08, a
Manager may attend any meeting via phone or video conference, instead of
attending a meeting in-person.


21




--------------------------------------------------------------------------------




(b)    The Chair shall call all meetings of the Board of Managers. The notice of
meeting shall be delivered, either personally, by facsimile or by international
mail, by his or her own initiative or at the written request of any Manager.
Failure by the Chair to call any meeting requested by any Manager within
five (5) calendar days from the date of receipt of the request by any Manager
allows any other Manager to call the requested meeting. The meetings of the
Board of Managers shall be called at least eight (8) calendar days prior to the
date of each meeting. The notice of meeting shall specify the place, date and
time of the meeting and shall inform the detailed agenda, subject to the
provisions of Section 5.04(c) below, and attach any proposal of resolutions, any
document prepared by the Company in advance of the meeting in order to support
any resolution and all necessary documentation related thereto. Notice may be
waived in writing or by the attendance of all Managers. The attendance of a
Manager at a meeting shall constitute a waiver of notice of such meeting, except
when the Manager attends the meeting for the express purpose of objecting at the
beginning thereof to the transaction of any business because the meeting has not
been properly called or convened. Unless otherwise agreed by Majority Vote, the
Board of Managers' meetings shall be held at the Company's headquarters, but per
Section 5.08, a Manager may attend any meeting via phone or video conference,
instead of attending a meeting in-person.
(c)    With respect to quarterly meetings and non‑quarterly non‑emergency
meetings, not later than five (5) Business Days before each such meeting, the
Chair shall deliver to each Manager, together with the notice of each such
meeting, an agenda specifying in reasonable detail the matters to be discussed
at the applicable Board of Managers meeting, it being expressly forbidden the
inclusion of generic items such as, for example, “general matters of interest of
the Company”. Moreover, no resolutions shall be passed on any matters that are
not expressly included in the agenda, as stated in the notice of such meeting,
and any such resolutions shall be void and of no force and effect unless such
resolutions are approved by the unanimous vote of all of the Managers
representing one hundred percent (100%) of the Board of Managers.
SECTION 5.05. Board of Managers Voting; Approval Matters. Except with respect to
Member Approval Matters pursuant to Section 5.06(e) and as delegated to the
Officers pursuant to Section 5.12, the Board of Managers shall have the
authority with respect to all aspects of the operation of the Company. All
decisions of the Board of Managers shall be made by Majority Vote, except that
resolutions on the following matters shall always require the approval of at
least one (1) Manager appointed by each Member then-owning at least thirty-five
percent (35%) of the Membership Units (each of the following enumerated matters
being referred to as a “Board of Managers Approval Matter”):
(i)    establishment of the Company's general business guidelines for what
constitutes Company Business; provided, however, that the Officers will be
responsible for the decisions related to the Company's daily activities, as set
forth in Section 5.12 below;
(ii)    approval of any annual business and R&D plans and annual operating and
investment budgets of the Company, as prepared and recommended by the Officers,
and material modifications thereto; provided, however, that the Officers will be


22




--------------------------------------------------------------------------------




responsible for the execution of the approved annual business and R&D plans and
operational and investment budgets;
(iii)    the commencement of any research and development work by the Company on
a BioFene-derived Additive;
(iv)    appointment and removal of the Company's Officers in accordance with
this Agreement;
(v)    election or replacement of the independent auditing firm, who shall be
chosen among the so called “Big Four” firms, currently comprised of
PricewaterhouseCoopers; Ernst & Young; Deloitte and KPMG and their Affiliates;
(vi)    any decision to make distributions to the Members, to the extent not
otherwise required pursuant to Section 7.01;
(vii)    any association or joint venture involving the Company or its
Subsidiaries;
(viii)    incurrence, amending, modifying, refinancing or alteration of material
terms by the Company of any indebtedness, which incurrence, amendment,
modification, refinancing or alteration was not contemplated by the approved
annual business or R&D plans or in the approved budget(s);
(ix)    granting of guarantees, sureties or indemnities by the Company, except
for those guarantees related to Company indebtedness specified in the approved
annual business plan or in the budget(s) and those indemnities required in
connection with contracts entered into in the ordinary course of business
consistent with the approved business or R&D plans or approved budget(s);
(x)    acquisition and/or disposal of or divestiture of any material assets
outside of the ordinary course of business and not contemplated by the approved
annual business or R&D plans or approved budget(s);
(xi)    any transaction that creates any non-capital expenditure by, or
obligation of, the Company not contemplated by the approved annual business or
R&D plans or approved budget(s);
(xii)    any capital expenditure not contemplated in the approved annual
business plan, R&D plan, or budget(s) or which otherwise exceeds the amount of
such expenditure in the approved annual business or R&D plans or approved
budget(s);
(xiii)    any non‑compete or exclusivity obligation binding on the Company;
(xiv)    decision whether the Company (or any if its Subsidiaries) shall produce
its own BioFene or purchase it from Amyris or Third Parties, based on a
substantiated proposal to be prepared and recommended by the Officers;


23




--------------------------------------------------------------------------------




(xv)    execution or amendment by the Company of any supply agreement, off‑take
agreement or any agreements related to the actual production and sale of the
Company's products;
(xvi)    decision for the Company (or any if its Subsidiaries) to build a
manufacturing facility for the production of the Company's products and the site
for such facility, based on a substantiated proposal to be prepared and
recommended by the Officers;
(xvii)    creation of Subsidiaries;
(xviii)    approval of the annual gross amounts to be paid to the Officers;
(xix)    entering into, engaging, amending any material term of or terminating
any Related Party Transaction;
(xx)    changing the Company's principal place of business or opening other
regional offices;
(xxi)    the sending of any notice requesting Capital Contributions to a Member
pursuant to Section 4.04; and
(xxii)    the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing (i)‑(xxi).
SECTION 5.06. Members' Meetings; Notice; Agenda; Voting; Member Approval
Matters. (a) Members' meetings shall be annual or special. The Members
acknowledge that an annual Members' meeting shall be held within the four (4)
months following the close of each Fiscal Year. Furthermore, special Members'
meetings may be held whenever and insofar as the business of the Company so
requires. The Members' meetings may be called at any time by the Chair, by his
or her own initiative or at the written request of any Member or otherwise as
contemplated by the Act. Failure by the Chair to call any such meeting requested
by any Member within five (5) calendar days from the date of receipt of the
pertinent request shall allow such Member to call the applicable meeting.
Subject to the applicable Law, the call notices shall be delivered to each
Member at least eight (8) calendar days in advance of the date scheduled for the
holding of each Members' meeting and shall contain information on the place,
date and time the relevant Members' meeting will be held and the detailed
agenda, as well as any documentation that shall be used to support the matters
to be discussed at such meeting, subject to the provisions of Subsection (b)
below. Unless otherwise agreed by the Members, Members' meetings shall be held
at the Company's headquarters, but per Section 5.08, a Member may attend any
meeting via phone or video conference, instead of attending a meeting in-person.


(b)    The call notice to the Members' meeting shall set forth, in detail, the
relevant agenda, it being expressly forbidden the inclusion of generic items
such as, for example, “general matters of interest of the Company”. Moreover, no
resolutions shall be passed on any matters that are not expressly included in
the agenda set forth in the call notice, under penalty of being deemed void,
except for (i) the resolutions that are approved by the unanimous vote of all


24




--------------------------------------------------------------------------------




of the Members representing one hundred percent (100%) of the Membership Units;
or (ii) as provided in the Act.
(c)    At all meetings of Members, the presence of the holder(s) of at least a
majority of the Membership Units (whether present in person or via phone or
video conference) will be required for, and will constitute, a quorum for the
transaction of business. However, for as long as Cosan US and Amyris each hold
at least thirty-five percent (35%) of the Membership Units, the presence of both
Cosan US and Amyris is required to constitute a quorum for a Members' meeting. A
quorum must exist at all times of a Member meeting, including the reconvening of
any Member meeting that has been adjourned, for any action taken at such meeting
to be valid. If the required quorum is not present at a duly called Members'
meeting, the meeting shall be adjourned to a time not less than three (3)
Business Days from the time of such adjournment (taking into account any
circumstances that may prevent a Member from attending or participating in such
reconvened meeting) and written notice shall be promptly given to the Members of
the time and place at which the meeting shall reconvene. If the required quorum
is not met at such reconvened meeting, that meeting shall be re‑adjourned to a
time not less than three (3) Business Days from the time of such adjournment
(taking into account any circumstances that may prevent a Member from attending
or participating in such reconvened meeting) and written notice shall be
promptly given to the Members of the time and place at which the meeting shall
reconvene. The presence of any Member at the re‑adjourned meeting will
constitute a quorum.
(d)    Each Membership Unit shall have the right to one (1) vote on all matters
to be decided by Members. Except for those special matters provided for by
applicable Law or referred to in Subsection (e) below, resolutions at Members'
meetings shall be passed by a majority vote of the Membership Units present at
the meetings or, in lieu of a meeting, by written consent of at least that
number of Members, as the case may be, required to approve the matter at a
meeting.
(e)    Notwithstanding anything contained in this Agreement to the contrary,
resolutions on the following matters shall always require the approval of at
least sixty-five percent (65%) of the Membership Units (each of the following
enumerated matters being referred to as a “Member Approval Matter”):
(i)    entering into any definitive agreement or arrangement for funding of the
Company beyond the Initial Capital Contribution;
(ii)    admission of any new Member, except as expressly otherwise permitted in
this Agreement;
(iii)    the authorization, issuance, sale, acquisition, repurchase or
redemption by the Company of any Membership Units or other equity interest (or
option, warrant, conversion or similar right with respect to any equity
interest) in or of the Company, or any change in the characteristics, rights and
privileges of the Membership Units;


25




--------------------------------------------------------------------------------




(iv)    redemption, amortization or repurchase of Membership Units or any
convertible securities, or changes in the conditions applicable to redemption,
amortization or repurchase of Membership Units or convertible securities;
(v)    any merger or other form of corporate reorganization, or any spin‑off or
drop down of assets and liabilities, involving the Company;
(vi)    change in accounting or tax principles or policies with respect to the
financial statements, except as required by GAAP or by applicable Law;
(vii)    change of corporate type or conversion into any other form of entity;
(viii)    the conduct by the Company of any business other than, or the
engagement by the Company in any transaction not substantially related to, the
Company Business;
(ix)    the dissolution, liquidation or winding up of the Company or the
commencement of a voluntary proceeding seeking reorganization or other similar
relief;
(x)    approval of any stock option, profit sharing or similar compensation plan
and any amendments thereto;
(xi)    approval of the Company's initial public offering of any equity or
convertible debt securities;
(xii)    the amendment or restatement of the Certificate or other constituent
documents of the Company;
(xiii)    any change in the number of, or method of designating, Managers on the
Board of Managers;
(xiv)    the continuing of the Company under the Laws of another jurisdiction;
and
(xv)    the entering into of any contract, arrangement, understanding or other
similar agreement with respect to any of the foregoing (i)-(xiv).
SECTION 5.07. Action by Written Consent. Except as expressly otherwise provided
in Sections 5.05 or 5.06(e), any action required or permitted to be taken by the
Members or the Board of Managers, either at a meeting or otherwise, may be taken
without a meeting if the Members or the Managers, as the case may be, consent in
writing to such action and the writing or writings are filed with the minutes of
proceedings of the Members or the Managers, as the case may be. For such written
consent to be effective, at least that number of Members or Managers, as the
case may be, required to approve the matter shall also be required to execute
such written consent. Written notice of the action to be taken by written
consent will be given by the Chair to all Members or the Managers, as the case
may be, at least five (5) Business Days prior to the effectiveness of any such
action.


26




--------------------------------------------------------------------------------




SECTION 5.08. Telephonic Meetings. Members and Managers may participate in a
meeting by means of a conference telephone or similar communications equipment
through which all persons participating in the meeting can hear each other, and
such participation in a meeting shall constitute presence in person at such
meeting.
SECTION 5.09. Company Minutes. The decisions and resolutions of the Members and
the Board of Managers shall be reported in minutes, which shall state the date,
time and place of the meeting (or the date of the written consent in lieu of
meeting), the Members or Managers, as the case may be, present at the meeting,
the resolutions put to a vote (or the subject of a written consent) and the
results of such voting (or written consent). The minutes shall be entered in a
minute book kept at the principal office of the Company, and a copy of the
minutes shall be provided to each Member or Manager, as the case may be.
SECTION 5.10. Manager Compensation and Reimbursement. Only Managers that are
neither (i) Officers nor (ii) employees or shareholders of Cosan US or Amyris or
of their respective Affiliates, shall be entitled to receive any compensation
for their service as a Manager. The compensation of any such Managers shall be
based on market practices, not exceeding the annual gross amount approved by the
Members. Moreover, all Managers shall be entitled to be reimbursed by the
Company from any reasonable travel expenses arising from the performance of
their activities and functions.
SECTION 5.11. Audit Committee. The Company shall establish and maintain an Audit
Committee, which shall consist of two (2) Managers of the Board of Managers -
one Manager nominated by Amyris and one Manager nominated by Cosan US.
SECTION 5.12. Officers. (a) The Company shall have certain employees or agents
appointed by the Board of Managers, per Section 5.05, serve as the officers of
the Company (the “Officers”). Such Officers will include a president (the
“President”) and may include, at the Board of Managers' discretion, one or more
vice presidents, a chief financial officer, a treasurer, one or more assistant
treasurers, chief operations officer, chief technical officer, a secretary,
and/or one or more assistant secretaries. All Officers must be professionals
with proven qualification and experience in their respective areas of
responsibility, as determined by the Board of Managers. The Board of Managers
will establish the annual compensation for each Officer. The Officers shall
operate under the supervision and direction of the Board of Managers and
generally obtain the written approval of the Board of Managers prior to taking
any actions relating to or on behalf of the Company; notwithstanding the
foregoing, the Officers shall, subject to Subsection (b) below, maintain powers
to perform the following tasks without prior written approval of the Board of
Managers:
(i)    designate one or more banks or similar financial institutions as
depositories of the funds of the Company;
(ii)    open, maintain and close general and special accounts with any such
depositories;
(iii)    deposit in such accounts funds of the Company as the Officers deem
necessary or advisable;


27




--------------------------------------------------------------------------------




(iv)    sign or countersign checks, drafts, or other orders (including
authorizations of electronic transfers) for the payment of money of the Company
against any funds deposited in any of such accounts, for amounts up to
US$100,000;
(v)    approve the use of facsimile signatures for the signing or countersigning
of checks, drafts or other orders for the payment of money, and to enter into
such agreements as banks and similar financial institutions customarily require
as a condition for permitting the use of facsimile signatures;
(vi)    make such general and special rules and regulations with respect to such
accounts, respecting the funding limits mentioned in items (iii) and (iv) above
as such Officers deem necessary or advisable for the Company and execute and
certify any customary printed blank signature card forms in order to exercise
conveniently the authority granted by this Section 5.12(a);
(vii)    negotiate and execute equipment or office lease agreements and related
documents of up to US$100,000;
(viii)    negotiate and execute ordinary agreements and/or contracts, bids and
proposals that do not exceed the amount of US$100,000 and that shall not last
longer than twelve (12) months; and
(ix)    approve, sign, execute and implement any transaction contemplated by, or
consistent with, the annual business or R&D plans or budget(s) approved by the
Board of Managers, up to the amounts provided therein;
(x)    day-to-day management, administration and oversight of the Company's
business and affairs and all decisions related to the Company's daily
activities, including development, production, sales and distribution (except to
the extent such decisions are the responsibility of a particular Member as set
forth in this Agreement);
(xi)    preparation of the Company's annual business plan and operational and
investment budgets and recommendation to the Board of Managers;
(xii)    implementation of the Company's annual business plan and operational
and investment budgets that are approved by the Board of Managers;
(xiii)    preparation of the Company's R&D plan and amendments thereto under any
R&D agreement;
(xiv)    preparation of an R&D and commercialization plan regarding any
BioFene-derived Additive the Officers would like to the Company to pursue;
(xv)    preparation of a substantiated proposal regarding whether the Company
(or any of its Subsidiaries) shall produce its own BioFene or purchase it from
Amyris or Third Parties, and recommending a decision to the Board of Managers;


28




--------------------------------------------------------------------------------




(xvi)    negotiating any supply agreement, off‑take agreement or any agreements
related to the actual production and sale of the Company's products;
(xvii)    preparation of a substantiated proposal regarding whether the Company
(or any of its Subsidiaries) shall build a manufacturing facility for the
production of the Company's products and the site for such facility, and
recommending a decision to the Board of Managers;
(xviii)    determination of the products to be manufactured by or on behalf of
Company as well as the volumes to be produced and the pricing thereof;
(xix)    compromise, waive, settle and sign commitments, assume obligations,
invest funds, acquire, dispose, mortgage, pledge or otherwise create a lien on
the Company's assets;
(xx)    approve all necessary measures and perform the ordinary acts of a
management, financial and economic nature in accordance with the provisions set
forth in this Agreement and the resolutions approved by the Members and the
Board of Managers meetings; and
(xxi)    prepare the Company's financial statements and be responsible for the
bookkeeping of the Company's corporate, tax and accounting books and records.
(b)    (A) In the event that the Company has an opportunity or an obligation to
perform any of the acts listed in items (iv), (vii) and (viii) of Section
5.12(a) hereto involving an amount greater than US$100,000 and up to US$500,000,
the Officers shall be authorized to perform such acts after receiving written
authorization from two (2) Managers, one of which shall be appointed by Cosan US
and the other appointed by Amyris, without the requirement to have a prior
written approval of the Board of Managers or a meeting of the Board of Managers
for such purpose. In this case, the two (2) Managers shall send a letter, fax or
e-mail to the Officers of the Company confirming his or her approval for the
performance of such act. A copy of such confirmations by the Managers will be
kept with the Company records with regard to the relevant act. (B) (i) All
checks, drafts, or other orders (including authorizations of electronic
transfers) for the payment of money by the Company and (ii) any contract (other
than a confidentiality agreement or a material transfer agreement) to which the
Company will be a party shall require the signature of two (2) Officers to bind
the Company, preferably one of which is always the President.
(c)    The Officers shall at all times be subject to the supervision and control
of the Board of Managers and shall conform to policies and programs established
by the Board of Managers, and the scope of the Officers' authority shall be
limited to such policies and programs. Except as otherwise authorized by the
Members, no other Person shall have authority to bind or act for, or assume any
obligations or responsibilities on behalf of, the Company. The President shall
keep the Board of Managers informed as to all matters of concern to the Company.
SECTION 5.13. Language. The meetings of the Board of Managers shall be held in
English, with simultaneous translation to Portuguese if requested by any Member.
All


29




--------------------------------------------------------------------------------




materials to be presented at such meeting, the minutes of such meetings, as well
as any action of the Board of Managers taken by written consent, shall be
drafted in English, together with a Portuguese translation, but the English
version of such materials, minutes and written consents shall prevail between
the parties.
SECTION 5.14. D&O Insurance. The Company shall contract, with a reputable
insurer, at its own cost, in favor of the Managers and the Officers that shall
so desire, directors and officers liability insurance, consistent with market
terms and conditions.
SECTION 5.15. Subsidiaries. The Managers shall cause the Company to exercise its
voting rights in its Subsidiaries in accordance with this Agreement. Therefore,
any matter that would be deemed to be a Member Approval Matter or a Board of
Managers Approval Matter, when it relates to a Subsidiary, shall be treated as a
Board of Managers Approval Matter, and, therefore, before the Company exercises
its voting rights in the Subsidiary in favor of any such matter, the matter
shall be voted at a Company's Board of Managers' meeting and receive the
necessary approval required for any Board of Managers Approval Matter.
SECTION 5.16. Deadlock of Members or Managers. (a) Declaration of a Deadlock.
Subject to Subsection (c) below, at any time after the date hereof, a Member may
declare a deadlock by delivering a written notice of the deadlock (“Deadlock
Notice”) to the other Member (each such case, a “Deadlock”) if:
(i)    the Board of Managers is unable, at any two (2) consecutive meetings,
within fifteen (15) days of one another and called in accordance with
Section 5.04 above, to reach a decision concerning a Deadlock Issue (to the
extent such Deadlock Issue is required to be acted on by the Board of Managers);
or
(ii)    the Members are unable, for a period of more than thirty (30) days, to
reach a decision concerning a Deadlock Issue (to the extent such Deadlock Issue
constitutes a Member Approval Matter).
(b)    Non-Deadlock Matters. A Member may not declare a Deadlock (i) for failure
to achieve a quorum at a duly convened Board of Managers meeting if such failure
results from the failure of such Member's designated Managers to attend such
meeting or if such failure results from the fact that such Member's designated
Managers have refrained from voting either for or against the relevant matter;
(ii) for failure to achieve approval for a Member Approval Matter if such
failure results from the fact that such Member has refrained from voting either
for or against the relevant matter; (iii) by virtue of its disapproval of any
proposal by the other Member unless such disapproval of such proposal is made in
good faith; or (iv) in respect of any proposal it has made unless such proposal
is delivered in good faith.
(c)    Deadlock Question Arbitration. In the event a Deadlock is declared by a
Member (the “Declaring Member”) and the other Member reasonably believes that
such Member was not entitled to make such declaration pursuant to this
Section 5.16, such other Member may deliver, within five (5) Business Days of
such declaration, to the Declaring Member a detailed written request for an
expedited arbitration, to be held pursuant to the provisions of


30




--------------------------------------------------------------------------------




Section 14.08 and this Section 5.16(c) to determine the question of whether the
Declaring Member was entitled to make such declaration.
(i)    Within five (5) Business Days after delivery of such request, the Members
will meet to select one arbitrator to decide and settle the question whether the
Declaring Member was entitled to declare a Deadlock pursuant to this
Section 5.16 (such question, the “Deadlock Question”). Except as provided herein
or as otherwise agreed by the Members, such arbitrator shall decide no other
question. The Members will select the arbitrator at random by a drawing from the
list of available arbitrators provided by the Arbitration Chamber and shall
immediately contact such nominee by telephone to confirm such nominee's
acceptance as arbitrator. If such nominee declines to be the arbitrator, then
immediately upon such notice (or, in the event that, by the close of business on
the date of selection, such nominee either has not been contacted or has not
accepted such appointment for whatever reason, then at the opening of business
on the next succeeding Business Day), the Members shall, in accordance with the
preceding sentence, select at random by drawing another arbitrator from the same
list and shall proceed to confirm such nominee's acceptance as arbitrator and
shall repeat such process until a nominee accepts the appointment.
(ii)    Within five (5) Business Days following the arbitrator's acceptance, the
arbitrator shall convene the arbitral proceedings at the place of arbitration
provided for in Section 14.08(d) hereunder and shall conduct such proceedings in
such manner as such arbitrator considers appropriate, but in accordance with the
rules of the Arbitration Chamber and any applicable Law, provided that the
Members are treated with equality and that each Member is given a full and fair
opportunity in accordance with the Arbitration Rules to present its case. The
arbitrator shall use his/her best efforts to resolve the Deadlock Question
within five (5) Business Days after the arbitration is first convened. The
resolution shall be final (not subject to appeal of any nature whatsoever) and
binding on the Members, shall state the reasons upon which it is based, shall be
signed by the arbitrator and shall contain the date on which, and place where,
it was made.
(iii)    The arbitrator shall be entitled to reasonable fees, taking into
account the time spent by the arbitrator, the relative complexity of the issues
considered and the scheduling conditions hereby imposed by the Members.
Notwithstanding anything herein to the contrary, all of the costs and expenses
of the arbitration (including the reasonable fees and expenses of counsel of the
prevailing Member) in connection with such arbitration shall be borne by the
non-prevailing Member. For the avoidance of doubt and notwithstanding anything
herein to the contrary, any dispute, controversy or claim between or among the
Members relating to a Deadlock Question shall be resolved exclusively in
accordance with this Section 5.16(c).
(d)    Escalation. Each Member agrees that immediately following delivery of a
Deadlock Notice (the “Declaration”) or, if such delivery is challenged pursuant
to Section 5.16(c), immediately following the arbitrator's determination that a
Deadlock was properly declared, representatives of the senior management of
Amyris and Cosan US, or any of its Affiliates (which representatives shall in
each case not be Managers or Officers of the


31




--------------------------------------------------------------------------------




Company or of any of its Subsidiaries) shall endeavor in good faith, for a
period of thirty (30) days immediately following such delivery or decision (the
“Negotiation Period”), to reach a mutually satisfactory resolution of the
Deadlock Issue (the “Applicable Deadlock Issue”).
(e)    Deadlock Mediation. If by the end of the Negotiation Period the Members
have been unable to reach a mutually satisfactory resolution of the Applicable
Deadlock Issue, then the Members shall appoint an impartial Third Party
(“Mediator”), for a period of thirty (30) days (the “Deadlock Mediation
Period”), to assist the Members to reach a mutually satisfactory resolution of
the Applicable Deadlock Issue. The Mediator shall be chosen upon mutual consent
of the Members among trusted individuals and with no relations whatsoever to the
Members or any of their Affiliates, and the costs and expenses for hiring such
Mediator shall be shared equally by the Members.
(f)    Status Quo in Case of Deadlock. If by the end of the Deadlock Mediation
Period the Members have been unable to reach a mutually satisfactory resolution
of the Applicable Deadlock Issue, then the Members shall continue to discuss in
good faith such Applicable Deadlock Issue until it is satisfactorily resolved
but shall cause the Company to conduct its business during such time as if the
matter that raised the Applicable Deadlock Issue had not been approved by the
Managers or the Members, as the case may be.
ARTICLE VI
CHANGE OF CONTROL EVENT
SECTION 6.01. Change of Control Event. A “Change of Control Event” shall occur
if, after the Effective Date:
(i)     with respect to Amyris, a Change of Control of Amyris occurs or with
respect to Cosan US, a Change of Control of Cosan US occurs; and
(ii)    the Member which has not undergone the Change of Control described in
clause (i) above is able to reasonably substantiate, within sixty (60) days
afterwards, that the Change of Control will likely have a Material Adverse
Effect on the Company Business.
SECTION 6.02. Change of Control Event Consequence. If a Change of Control Event
occurs, then the Member that is the object of such Change of Control Event will
no longer be entitled to the Right of First Refusal and/or the Tag Along Right,
as set forth in Section 10.02(c), in which case the Member that is not the
object of the Change of Control Event may at any time thereafter Transfer its
Membership Units to any Third Party without complying with the provisions of
Section 10.02(c) in connection therewith.
ARTICLE VII
ALLOCATIONS; TAX MATTERS
SECTION 7.01. Allocations. (a) The Company's Net Profits and Net Losses, subject
to the special allocations pursuant to Sections 7.02 and 7.03, shall be
allocated for each Fiscal Year to the Members as follows:
32




--------------------------------------------------------------------------------




(i)    Net Profits shall be allocated:
(A)    first, to offset previous allocations of Net Loss pursuant to
Sections 7.01(a)(ii)(B) and (C)) hereof on a cumulative basis, in reverse order
of the priorities described therein; and
(B)    second, the balance to the Members in proportion to their respective
Membership Units;
(ii)    Net Losses shall be allocated:
(A)    first, to offset previous allocations of Net Income pursuant to
Section 7.01(a)(i)(B), to the extent such Net Income has not been distributed;
(B)    second, to the Members in proportion to their positive Capital Account
balances until such Capital Account balances have been reduced to zero; and
(C)    third, the balance to the Members in proportion to their respective
Membership Units.
(b)    Notwithstanding anything to the contrary in Section 7.01(a), in the event
of the winding up and termination of the Company pursuant to Section 11.05
hereof, Net Profit and Net Loss (and items of gross income, loss or deduction,
if necessary), including gain or loss realized by the Company upon the sale (or
deemed sale) of its property or assets, shall be allocated to the extent
possible, subject to the special allocations of Sections 7.02 and 7.03, in a
manner so as to cause the Capital Accounts of the Members to equal the amounts
due the respective Members in accordance with the provisions of Section 11.05.
SECTION 7.02. Special Allocations. (a) Minimum Gain Chargeback. Except as
otherwise provided in Section 1.704-2(f) of the Regulations, notwithstanding any
other provision of this Article VII, if there is a net decrease in partnership
minimum gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for the Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member's share of the net
decrease in partnership minimum gain, determined in accordance with Regulations
Section l.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. This
Section 7.02(a) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.
(b)    Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Article VII, if there is a net decrease in partner nonrecourse debt minimum
gain attributable to a partner nonrecourse debt during any Fiscal Year, each
Member who has a share of the partner nonrecourse debt minimum gain attributable
to such partner nonrecourse debt, determined in accordance with Section
1.704-2(i)(5) of the Regulations, shall be specifically allocated items of


33




--------------------------------------------------------------------------------




Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member's share of the net decrease in
partner nonrecourse debt minimum gain attributable to such partner nonrecourse
debt, determined in accordance with Section 1.704-2(i)(4) of the Regulations.
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with
Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations. This
Section 7.02(b) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.
(c)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
l.704-1(b)(2)(ii)(d)(6) of the Regulations, items of Company income and gain
shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.02(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article VII have been tentatively made as
if this Section 7.02(c) were not in the Agreement.
(d)    Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to any provision of this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations, each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 7.02(d) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit in excess of such sum after all other allocations provided for
in this Article VII have been made as if Section 7.02(c) and this
Section 7.02(d) were not in the Agreement.
(e)    Nonrecourse Deductions. Nonrecourse deductions for any Fiscal Year shall
be allocated to the Members pro rata in accordance with the number of Membership
Units owned by such Member.
(f)    Partner Nonrecourse Deductions. Partner nonrecourse deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss, or to the Members in the proportions in which they bear the
economic risk of loss, with respect to the partner nonrecourse debt to which
such partner nonrecourse deductions are attributable in accordance with
Section 1.704-2(i)(1) of the Regulations.
(g)    Net Loss Limitation. The Net Losses and items of deduction or loss
allocated pursuant to Sections 7.01 and 7.02 shall not exceed the maximum amount
of Net Losses and items of deduction and loss that can be so allocated without
causing any Member to have an Adjusted Capital Account Deficit at the end of any
Fiscal Year. All Net Losses and items of deduction or loss in excess of the
limitations set forth in this Section 7.02 shall be allocated to the Members who
do not have Adjusted Capital Account Deficits in proportion to


34




--------------------------------------------------------------------------------




their Adjusted Capital Accounts. To the extent that Members have been allocated
Net Losses pursuant to the previous sentence, prior to any allocation of Net
Profits pursuant to Section 7.01(a) such Members shall be allocated Net Profits
pro rata in proportion to such allocated Net Losses.
SECTION 7.03. Curative Allocations. The allocations set forth in Section 7.02
hereof (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 7.03. Therefore,
notwithstanding any other provision of this Article VII (other than the
Regulatory Allocations), the Members shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member's Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
this Article VII without regard to the Regulatory Allocations. In exercising
their discretion under this Section 7.03, the Members shall take into account
future Regulatory Allocations under Section 7.02 that, although not yet made,
are likely to offset other Regulatory Allocations previously made under
Section 7.02.
SECTION 7.04. Tax Allocations. (a) In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss, and deduction with respect to
any property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for United States
federal income tax purposes and its initial Asset Value (computed in accordance
with the definition of Asset Value).
(b)    In the event the Asset Value of any Company asset is adjusted pursuant to
subparagraph (ii) of the definition of Asset Value, subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for United States
federal income tax purposes and its Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder.
(c)    Any elections or other decisions relating to such allocations shall be
made by the Tax Matters Partner in any manner that reasonably reflects the
purpose and intention of this Agreement. Allocations pursuant to this
Section 7.04 are solely for purposes of United States federal, state, and local
taxes and shall not affect, or in any way be taken into account in computing,
any Member's Capital Account or share of Net Profit, Net Loss, other items, or
distributions pursuant to any provision of this Agreement.
(d)    Except as otherwise provided in this Agreement, all items of Company
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members in the same proportions as they share Net
Profit or Net Loss, or amounts specially allocated pursuant to Section 7.02 or
7.03 hereof, as the case may be, for the Fiscal Year.


35




--------------------------------------------------------------------------------




SECTION 7.05. Tax Matters. (a) The Company shall file as a partnership for
United States federal and state income tax purposes.
(b)    All decisions with respect to Taxes of the Company shall be made by the
Board of Managers in accordance with the provisions of Article V.
(c)     Amyris shall be the initial tax matters partner within the meaning of
Section 6231 of the Code and any comparable provision of state or local income
tax Law (the “Tax Matters Partner”). A different Tax Matters Partner may be
selected at any time by Members representing at least sixty-five percent (65%)
of the Membership Units.
(d)    Tax audits, controversies and litigations shall be conducted under the
direction of the Tax Matters Partner, in consultation with the Company's
attorneys and/or accountants, and if desired by a Member with the Member's
attorneys and/or accountants. The Tax Matters Partner shall furnish promptly to
the Company which shall furnish promptly to the other Members a copy of all
notices or other written communications received by the Tax Matters Partner from
the Internal Revenue Service or any state of local taxing authority. The Tax
Matters Partner shall submit to the Board of Managers, for their review,
comment, and approval, any settlement or compromise offer with respect to any
disputed item, including any item of income, gain, loss, deduction or credit of
the Company.
(e)    The Tax Matters Partner shall cause all tax returns of the Company to be
timely prepared in consultation with the Company's attorneys and/or accountants,
and if desired by a Member with the Member's attorneys and/or accountants, and
timely filed. Copies of such returns shall be kept at the Company's principal
place of business or at such other place as the Tax Matters Partner shall
determine and shall be available for inspection by the Members or their duly
authorized representatives during regular business hours. The Tax Matters
Partner shall distribute to the Company which shall distribute to each of the
Members, as soon as practicable after the end of the Fiscal Year of the Company,
information with respect to the Company necessary for each Member to prepare its
United States federal, state and local, or foreign, tax returns. All elections
required or permitted to be made by the Company, and all other tax decisions and
determinations relating to United States federal, state or local tax matters
that may affect the Company or any Member shall be communicated to the relevant
governmental taxing authorities on behalf of the Company by the Tax Matters
Partner, in consultation with the Company's attorneys and/or accountants, and if
desired by a Member with the Member's attorneys and/or accountants, but only
after prior approval by the Board of Managers of such communication by the Tax
Matters Partner.
ARTICLE VIII
DISTRIBUTION
SECTION 8.01. Distribution. (a) The Company, as determined by the Board of
Managers in accordance with Article V, may make distributions to the Members,
pro rata in accordance with their respective Membership Units.
(b)    (i) The Company shall make annual distributions, to the extent of
available cash, to each Member, in an amount equal to such Member's share, pro
rata in


36




--------------------------------------------------------------------------------




accordance with their respective Membership Units, of the Company's Assumed Tax
Liability. For the purposes of this Section 8.01(b), “Assumed Tax Liability”
means the product of the Company's taxable income through the payment date
multiplied by the highest combined maximum effective United States federal,
state and local income tax rate applicable to any Member. The Company will make
a good faith estimate of the Assumed Tax Liability each quarter, and cash
distributions will be made, the extent of available cash, to the Members in an
amount equal to the appropriate percentage of such estimate adjusted for prior
distributions on April 14, June 14, September 14 and December 14 of such year. A
final determination of Assumed Tax Liability will be made no later than March 1
of the year succeeding the year with respect to which such Assumed Tax Liability
is being calculated, with adjusting payments to be made to or from the Company
by March 15 of such year.
(ii)    Distributions not made for any reason pursuant to this Section 8.01(b)
shall accumulate without interest until paid. In addition, any distribution made
by the Company in excess of the required distributions for a required
distribution date shall be applied towards the next scheduled distribution.
SECTION 8.02. Liquidation Distribution. Distributions made upon liquidation of
the Company shall be made as provided in Section 11.05.
SECTION 8.03. Distribution Rules. (a) All amounts withheld pursuant to the Code
or any provision of any state or local tax Law with respect to any payment,
distribution or allocation by the Company to the Members shall be treated as
amounts distributed to the Members pursuant to this Article VIII for all
purposes of this Agreement. The President is authorized and directed to withhold
from distribution, or with respect to allocations, to the Members and to pay
over to any United States federal, state or local government any amounts
required to be so withheld pursuant to the Code or any provision of any other
applicable United States federal, state or local Law and shall allocate such
amounts to those Members with respect to which such amounts were withheld.
Promptly upon learning of any requirement under any provision of the Code or any
other applicable Law requiring the Company to withhold any sum from a
distribution to a Member or to make any payment to any taxing authority in
respect of such Member, the Company shall give written notice to such Member of
such requirement and, if practicable and if requested by such Member, shall
cooperate with such Member in all lawful respects to minimize or to eliminate
any such withholding or payment.
(b)    A Member shall not have the status of, and is not entitled to the
remedies available to, a creditor of the Company with regard to distributions
that such Member becomes entitled to receive pursuant to this Agreement and the
Act.
SECTION 8.04. Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of its Membership Units if such distribution would
violate Section 18-607 of the Act or other applicable Law.


37




--------------------------------------------------------------------------------




ARTICLE IX
BOOKS AND RECORDS; FINANCIAL STATEMENTS
SECTION 9.01. Books and Records; Financial Statements. (a) At all times during
the continuance of the Company, the Company shall prepare and maintain separate
books of account for the Company that shall show a true and accurate record of
all costs and expenses incurred, all charges made, all credits made and received
and all income derived in connection with the operation of the Company Business
in accordance with GAAP consistently applied, and, to the extent inconsistent
therewith, in accordance with this Agreement. Such books of account, together
with a certified copy of this Agreement and of the Certificate, shall at all
times be maintained at the principal place of business of the Company. The books
of account and the records of the Company shall be examined by and reported upon
as of the end of each Fiscal Year by a firm of independent certified public
accountants that shall be selected by the Board of Managers per Section 5.05
(the “Auditors”).
(b)    The following financial information, prepared, in accordance with GAAP,
together with an operating report in a form to be determined by the Board of
Managers analyzing such information, shall be transmitted by the Company to each
Member at the times hereinafter set forth:
(i)    Within sixty (60) days after the close of each Fiscal Year, the following
financial statements, examined, and certified to, by the Auditors:
(A)    the balance sheet of the Company as of the close of such Fiscal Year;
(B)    a statement of Company Net Profits and Net Losses for such Fiscal Year;
(C)    a statement of the Company's cash flows for such Fiscal Year; and
(D)    a statement of such Member's Capital Account as of the close of such
Fiscal Year, and changes therein during such Fiscal Year.
(ii)    Within sixty (60) days after the close of each Fiscal Year, a statement
indicating such Member's share of each item of Company income, gain, loss,
deduction or credit for such Fiscal Year for income tax purposes.
(iii)    As soon as available and in any event within forty (40) days after the
end of each three‑month period ended March 31, June 30 and September 30 of each
Fiscal Year, balance sheets of the Company as of the end of such three-month
period and statements of income and Company Net Profits and Net Losses for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such three-month period, certified by the chief financial officer or
treasurer of the Company.


38




--------------------------------------------------------------------------------




(iv)    As soon as practicable and in any event within twenty (20) days
following the end of each calendar month, a monthly operating summary of the
Company's activities in a form to be established by the Board of Managers.
(c)    Each Member shall provide to the Company upon request tax basis
information about contributed assets and other tax information reasonably
requested by the Company.
(d)    The following financial information, prepared by the Company in
accordance with International Financial Reporting Standards - IFRS, together
with an operating report in a form to be determined by the Board of Managers
analyzing such information, shall be transmitted by the Company to each Member
at the times hereinafter set forth:
(i)    Within ten (10) Business Days after the end of each three-month period
ended March 31, June 30, September 30 and December 31 of each Fiscal Year, the
following financial statements:
(A)    the balance sheet of the Company as of the three-month period ended
compared with the last Fiscal Year;
(B)    the income statement as of the three-month period ended and year-to-date
compared with the relative three-month period and year-to-date;
(C)    the statement of cash flow as of the three-month period ended and
year-to-date compared with the relative three-month period and year-to-date;
(D)    the statement of changes in equity as of the three-month period ended
compared with the last Fiscal Year.
SECTION 9.02. Reporting Requirements. The President shall furnish or cause to be
furnished to each Manager:
(i)    as soon as possible and in any event within ten (10) days after the
Company has received notice of the occurrence of any default or event of default
continuing on the date of such statement under any agreement relating to any
material obligation of the Company, a statement of the Company setting forth
details of such default or event of default and the action which the Company has
taken and proposes to take with respect thereto;
(ii)    promptly after the sending or filing thereof, copies of all reports that
the Company sends to any of its lenders or creditors, and copies of all tax
returns that the Company files with any United States federal or state taxing
authority;
(iii)    within fifteen (15) days of the filing by the Tax Matters Partner of
the Company's United States federal tax return (United States federal
Form 1065), a copy of Schedule K-1 of United States federal Form 1065 reporting
the Member's allocable share of Net Profits, Net Losses and other items of
income, gain, deductions or loss for such


39




--------------------------------------------------------------------------------




Fiscal Year, and, from time to time, such additional information as the Member
may reasonably require for tax purposes; and
(iv)    such other information regarding the condition or operations, financial
or otherwise, of the Company as any Member may from time to time reasonably
request including any information that any Member determines to be necessary for
such Member or its Affiliates to fulfill legal or statutory reporting and
disclosure requirements.
SECTION 9.03. Access; Due Diligence. Any Member, along with its respective
Affiliates and auditors, shall have access to the Company's financial records
and personnel to enable such Member, along with its respective Affiliates and
auditors, to undertake review and audit procedures in accordance with the
auditing standards in force in the United States or in Brazil, as applicable.
The Board of Managers shall cause the Company to keep accurate and complete
records, books and accounts on the basis appropriate to the Company's business,
as required by applicable Law. Each Member shall have the right (which it may
exercise through any of its duly authorized employees or agents or its
independent accountants or the duly authorized employees or agents or its
independent accountants of its Affiliates, as applicable) to audit, examine and
make copies of or extracts from any books, accounts and records of the Company,
at such Member's own cost and expense, upon prior written notice to the Company
and/or the other Members, during the regular business hours of the Company, on
the premises of the Company or where such records, books and accounts are kept;
provided, however that no Member shall have the right to have a private audit of
the Company books and records conducted more than once in any Fiscal Year. If
the Company incurs in any additional costs to produce and deliver such
information to the requesting Member, such requesting Member shall bear the
costs related thereto.
SECTION 9.04. Semi-Annual Updates to Members regarding Company BioFene
Transformation Technology. Every January 15 and July 15 while Amyris's license
under Section 2.2 of the IP License Agreement is in effect, Company will provide
Members with a written update on Company BioFene Transformation Technology. Such
semi-annual updates will include a list of any Patents in the Company BioFene
Transformation Technology identified by their respective title, inventors,
serial numbers, filing date, and status. Company also agrees to copy the Members
on any official correspondence between Company (or Company's counsel) and any
patent office regarding Patents in Company BioFene Transformation Technology.
ARTICLE X
RESTRICTIONS ON TRANSFER
SECTION 10.01. Legends. (a) The Company shall affix to each certificate
evidencing Membership Units issued to Members a legend in substantially the
following form:
“THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF
THE UNITED STATES SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
40




--------------------------------------------------------------------------------




THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN AN AMENDED AND RESTATED OPERATING
AGREEMENT DATED AS OF MARCH 26, 2013, AS IT MAY BE AMENDED FROM TIME TO TIME, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY. NO
REGISTRATION OF TRANSFER OF THESE MEMBERSHIP UNITS WILL BE MADE ON THE BOOKS OF
THE COMPANY UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”
(b)    Any Member with Membership Units issued prior to the date hereof has
delivered to the Company its certificates representing such Membership Units in
exchange for certificates representing such Membership Units bearing the legend
set forth in Section 10.01(a).
(c)    In the event that any Membership Units shall cease to be Restricted
Membership Units, the Company shall, upon the written request of the holder
thereof, issue to such holder a new certificate evidencing such Membership Units
without the first paragraph of the legend required by Section 10.01(a) endorsed
thereon. In the event that the Membership Units shall cease to be subject to the
restrictions on transfer set forth in this Agreement, the Company shall, upon
the written request of the holder thereof, issue to such holder a new
certificate evidencing such Membership Units without the legend required by the
second paragraph of Section 10.01(a). Before issuing a new certificate omitting
part or all of the legend set forth in Section 10.01(a), the Company may request
an opinion of counsel reasonably satisfactory to it to the effect that the
restrictions discussed in the legend to be omitted no longer apply to the
Membership Units represented by such certificate.
SECTION 10.02. Restrictions on Transfer; Required Transfers.
(a)     Restrictions on Transfer and Encumbrance. Each of the Members hereby
agrees that it shall not be permitted to Transfer, or create, incur or assume
any Encumbrance with respect to, any of its Membership Units, and the Company
shall be prohibited from registering any such Transfer or Encumbrance any of its
corporate documents and books, except (i) where otherwise agreed upon in writing
by all of the Members or (ii) for any Transfer made in accordance with the
provisions of this Agreement. Any voluntary or involuntary Transfer or
Encumbrance of Membership Units or rights to subscribe for additional Membership
Units by the Members shall be subject to the provisions of this Agreement.
Notwithstanding any provision to the contrary, the Members hereby agree and
covenant not to Transfer to any Third Party any of their Membership Units before
December 31, 2016.




41






--------------------------------------------------------------------------------




(b)    Transfers to Affiliates. Irrespective of the restrictions on Transfer set
forth in this Section 10.02, at any time a Member may, after giving prior
written notice to the other Members, Transfer all or part of its Membership
Units to an Affiliate, provided that:
(i)    the transferring Member jointly guarantees with such Affiliate all of the
obligations of such Affiliate under this Agreement;
(ii)    the Membership Units are transferred back to the transferring Member
prior to the Affiliate ceasing to be an Affiliate of such Member. The
transferring Member shall provide to the other Members such information as may
be reasonably requested to ascertain that the Affiliate has not ceased to be an
Affiliate of the transferring Member; and
(iii)    the Affiliate unconditionally adheres to this Agreement and the
corresponding instrument of adhesion is filed with the Company, together with
this Agreement.
(c)    Right of First Refusal; Tag Along Right. Subject to the provisions of
this Agreement, including Section 10.02(a) above, in case any Member (“Selling
Member”) wishes to Transfer any of its Membership Units, directly or indirectly,
to any Third Party, the other Member shall have the right of first refusal to
acquire all-and not less than all-of such Membership Units (“Right of First
Refusal”). As long as a Member owns Membership Units representing fifty percent
(50%) or less of the Company's Membership Units, such Member shall also have the
right to include in the offer of the Selling Member its own Membership Units
together with the Membership Units of the Selling Member, as per the provisions
below (“Tag Along Right”). Each such right shall be exercised in accordance with
the terms set forth below.


(i)    Sale Notice. In case the Selling Member has received a good-faith binding
purchase offer from a Third Party for its Membership Units (which is a condition
precedent to any Transfer although such binding purchase offer may be made in
response to an offer to sell by the Selling Member) and is willing to accept the
terms of such purchase offer, then the Selling Member shall notify in writing
the other Member of its intention to Transfer its Membership Units, indicating
the purchase offer terms, which shall include the name (and, if a legal entity,
the owners) of the purchaser, the number of Membership Units intended to be
Transferred, and the price, payment terms, and any other commercial terms
applicable to such transaction, and enclose a copy of the offer received from
the relevant Third Party evidencing such terms and conditions (“Sale Notice”).
The Sale Notice shall be delivered to the other Member within five (5) Business
Days from the acceptance by the Selling Member of the Third Party offer, which
acceptance shall be subject in all respects to the provisions of this Section
10.02. Such terms indicated in the Sale Notice shall be applicable to the
Transfer of the Membership Units by the Selling Member, to the Right of First
Refusal and to the exercise of the Tag Along Right, if applicable.
(ii)    Payment Terms on Sale Notice. The payment terms on the Sale Notice shall
always provide for payment in cash or in shares. If payment would be made in
shares, they must be freely tradable shares that are listed and publicly traded
in the


42




--------------------------------------------------------------------------------




BM&FBOVESPA, New York Stock Exchange, or NASDAQ Global Select Market (“Non Cash
Consideration”). In case of payment in shares, if the Right of First Refusal is
exercised by the other Member, the purchase price under the Sale Notice shall be
computed based on the market price of such Non Cash Consideration, as per the
weighted average of the sale prices per share of the Non Cash Consideration (or
if no closing sale price is reported, the weighted average of the bid and asked
prices or, if more than one in either case, the average of the average bid and
average asked prices) in the last sixty (60) trading days prior to the Sale
Notice. Once such purchase price is computed, payment by the non-Selling Member,
if it exercises its Right of First Refusal, shall be made in cash.
(iii)    Right of First Refusal. No later than thirty (30) days following the
receipt of the Sale Notice, the non-Selling Member may send to the Selling
Member a written notice expressing its intention to exercise its Right of First
Refusal. In the case where the non-Selling Member exercises its Right of First
Refusal, it shall be obliged to acquire all of the Selling Member's Membership
Units set forth in the Sale Notice within sixty (60) days following the receipt
of the Sale Notice, pursuant to its terms and conditions.


(iv)    Tag Along Right. If the non-Selling Member does not exercise its Right
of First Refusal, the non-Selling Member (if it owns fifty percent (50%) or less
of the Company's Membership Units) may instead send the Selling Member, no later
than thirty (30) days following the receipt of the Sale Notice, a written notice
expressing its intention to exercise its Tag Along Right. If the Selling Member
is not selling all of its Membership Units, then the non-Selling Member would
have the right to include in the object of the proposed acquisition referred to
in the Sale Notice a pro rata number of Membership Units held by it. If the
non-Selling Member exercises its Tag Along Right but the Third Party transferee
is not interested in acquiring the totality of the Membership Units of the
Selling Member and of the non-Selling Member being offered for sale, then the
relevant Transfer cannot be validly completed. In any case, if the number of
Membership Units the Selling Member is offering for sale in the Sale Notice
represent more than thirty five percent (35%) of the total number of Membership
Units, then the non-Selling Member will be entitled to exercise its Tag Along
Right in relation to all, and not less than all, of its Membership Units, in
which case the relevant transaction cannot be validly completed unless it
includes the purchase and sale of all of the Membership Units held by the
non-Selling Member, under the same terms and conditions accepted by the Selling
Member.
(v)    Rights not Exercised; Transfer to Third Party. In the event the
non-Selling Member does not exercise its Right of First Refusal or Tag Along
Right within the above mentioned thirty (30)-day period, the Selling Member may,
within one hundred and twenty (120) days from the expiry of such thirty (30)-day
period, freely Transfer all of its Membership Units mentioned in the Sale Notice
to the relevant Third Party, pursuant to the terms set forth in the Sale Notice.
The transferee shall agree in writing, per Section 10.04, to be bound by the
terms of this Agreement, as amended from time to time. Once the transferee
formally adheres to this Agreement, it will inherit all rights and obligations
of the Selling Member, except in case where the Third Party does


43




--------------------------------------------------------------------------------




not acquire all of the Membership Units owned by the Selling Member, in such
case, all voting rights inherent to the acquired Membership Units under this
Agreement shall be exercised by the Selling Member and the Third Party
collectively, as a block.
(vi)    Failure to Complete Transfer. If the final terms and conditions for the
Transfer under Section 10.02(c)(v) above have changed in any material respect in
relation to those originally contained in the Sale Notice, or if at the end of
the one hundred and twenty (120)-day period referred to in such Section, the
Selling Member has not Transferred its Membership Units, but still intends to do
so, then the procedures described above shall be resumed and repeated.
(vii)    Solicitation of Offers. The Members hereby agree that in the event any
Selling Member wishes to solicit an offer for a part or all of its Membership
Units from a Third Party, such Selling Member shall inform, in writing, the
non-Selling Member of its intention to initiate a process to solicit offers for
the Transfer of its Membership Units. The non-Selling Member has no right of
first offer or right of first negotiation with regard to the Selling Member's
solicitation for offers; however, if the Selling Member receives a good-faith
binding purchase offer from any Third Party as a result of such solicitation,
such offer will be subject to this Section 10.02(c) (as noted in Section
10.02(c)(i)).
(d)    Indemnification. In the case of a Transfer, Encumbrance, or attempted
Transfer or Encumbrance of Membership Units or other interest in the Company
contrary to the provisions of the Agreement, the parties engaging or attempting
to engage in such Transfer shall indemnify and hold harmless the Company and
each of the Members from all losses that such indemnified Persons may incur
(including, without limitation, incremented tax liability and reasonable
lawyers' fees and expenses) in enforcing the provisions of this Agreement.
SECTION 10.03. Improper Transfer or Encumbrance. Any attempt not in compliance
with this Agreement to make any Transfer of, or create, incur or assume any
Encumbrance with respect to, any Membership Units shall be null and void and of
no force and effect, the purported transferee shall have no rights or privileges
in or with respect to the Company, and the Company shall not give any effect in
the Company's records to such attempted Transfer or Encumbrance.
SECTION 10.04. Transferees to Execute Agreement. Each Member agrees that it will
not, during the term of this Agreement, directly or indirectly, make any
Transfer of any Membership Units Beneficially Owned by such Member unless prior
to the consummation of any such Transfer, the Person to whom such Transfer is
proposed to be made (a “Prospective Transferee”) (i) executes and delivers this
Agreement to the Company and each Member and (ii) unless such Prospective
Transferee is a recognized institutional investor, delivers to the Company an
opinion of counsel, satisfactory in form and substance to the Company, to the
effect that the execution of this Agreement by such Prospective Transferee makes
this Agreement a legal, valid and binding obligation of such Prospective
Transferee enforceable against such Prospective Transferee in accordance with
its terms. Upon the execution and delivery by such Prospective Transferee of
this Agreement, compliance of the Transfer with the provisions of this Agreement
(including Section 2.15), and, if required, the delivery of the opinion of
counsel


44




--------------------------------------------------------------------------------




referred to in clause (ii) of the preceding sentence, such Prospective
Transferee shall be deemed a “Member” for purposes of this Agreement and shall
have the rights and be subject to the obligations of a Member under this
Agreement with respect to the Membership Units owned by such Prospective
Transferee.
ARTICLE XI
PUT/CALL, DISSOLUTION, LIQUIDATION AND TERMINATION
SECTION 11.01. Put/Call Option after Uncured Breach. If a Member breaches a
material obligation under this Agreement and does not cure such breach within
forty-five (45) days of written notice from the non-breaching Member, then the
non-breaching Member may, in its sole discretion, exercise the following rights
(in addition to any other rights and remedies under this Agreement, under
applicable Law, or in equity that the non-breaching Member may have with regard
to such breach):
(i)    the non-breaching Member may elect to purchase all, but not less than
all, of the Membership Units held by the breaching Member at a price
corresponding to their Fair Market Value minus fifteen percent (15%) (“Breach
Call Option”); or
(ii)    the non-breaching Member may elect to sell all, but not less than all,
of its Membership Units to the breaching Member at a price corresponding to
their Fair Market Value plus fifteen percent (15%) (“Breach Put Option”).
The non-breaching Member must exercise its Breach Call Option or Breach Put
Option, as applicable, by giving written notice to the breaching Member (“Breach
Put/Call Option Notice”) within thirty (30) days after the expiration of the
applicable forty-five (45) day cure period. Upon timely exercise of a Breach
Call Option or Breach Put Option, the breaching Member shall be obligated to
consummate such transaction within thirty (30) days from the final determination
of the corresponding Fair Market Value. A Member's failure to exercise its
rights under this section for a particular uncured breach of a material
obligation does not waive such Member's ability to exercise such rights upon the
occurrence of a subsequent uncured breach a material obligation by the other
Member. Finally, exercise of the Breach Call Option or Breach Put Option does
not result in dissolution of the Company.


SECTION 11.02. No Dissolution. The Company shall not be dissolved by the
admission of additional Members in accordance with the terms of this Agreement.
SECTION 11.03. Events Causing Dissolution. The Company shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following
events:
(i)    the expiration of the term of the Company as provided in Section 2.03;
(ii)    the unanimous vote of the Members to dissolve, wind up and liquidate the
Company;
(iii)    the Insolvency Event of a Member, unless, within one hundred twenty
(120) days after the occurrence of such event, the other Member, in its sole
discretion, agrees in writing to continue the business of the Company and to
exercise the right to


45




--------------------------------------------------------------------------------




purchase all of the bankrupt or insolvent Member's Membership Units as described
below;
(iv)    the entry of a decree of judicial dissolution under Section 18‑802 of
the Act; or
(v)    the termination of the IP License Agreement.
If the Company is continued pursuant to clause (iii) above after the Insolvency
Event of a Member (the “Former Member”), the remaining Member shall have the
right to purchase all, but not less than all, of the Membership Units of such
Former Member at the Fair Market Value of such Membership Units, and the Former
Member shall, upon exercise of such right, sell to such Member all such
Membership Units at such price. Any acquisition pursuant to this Section 11.03
shall be completed within thirty (30) days from the final determination of the
Fair Market Value of the Membership Units. In case an Insolvency Event occurs
and the non-insolvent Member exercises its right to purchase hereunder, then any
and all actions pursuant to any meeting resolutions or written consents of the
Members or the Board of Managers thereafter shall be decided by the
non-insolvent Member, except if otherwise required under applicable Law.
SECTION 11.04. Notice of Dissolution. Upon the dissolution of the Company, the
Person or Persons unanimously approved by the Members to carry out the winding
up of the Company (the “Liquidating Trustee”) shall promptly notify the Members
of such dissolution, except that, in the case of a dissolution pursuant to
Section 11.03(iii), the Liquidating Trustee shall be the Person or Persons
approved by the Member that is not bankrupt or insolvent.
SECTION 11.05. Liquidation.
(a)     Upon dissolution of the Company, the Liquidating Trustee shall
immediately commence to wind up the Company's affairs; provided however, that a
reasonable time shall be allowed for the orderly liquidation of the assets of
the Company and the satisfaction of liabilities to creditors so as to enable the
Members to minimize the normal losses attendant upon a liquidation. The Members
shall continue to share Net Profits and Net Losses during liquidation in the
same proportions, as specified in Article VII hereof, as before liquidation.
Each Member shall be furnished with a statement audited by the Auditors that
shall set forth the assets and liabilities of the Company as of the date of
dissolution. Each Member (and its Affiliates) shall pay to the Company all
amounts then owing by it (and them) to the Company. The proceeds of liquidation
shall be distributed, as realized, in the following order and priority:
(i)    to creditors of the Company (including holders of Membership Units that
are creditors to the extent otherwise permitted by applicable Law), in
satisfaction of the liabilities of the Company (whether by payment or the making
of reasonable provision for payment thereof), other than liabilities for
distributions to holders of Membership Units; and


46




--------------------------------------------------------------------------------




(ii)    to the Members pro rata in accordance with their positive Capital
Account balances to the extent thereof, after giving effect to all
contributions, distributions and allocations for all periods.
To the extent that the Members determine that any or all of the assets of the
Company shall be sold, such assets shall be sold as promptly as practicable, in
a commercially reasonable manner. For purposes of making the liquidating
distributions required by this Section 11.05, the Liquidating Trustee may
determine, subject to the direction of the Members per Section 5.06(e), whether
to distribute all or any portion of the assets of the Company in kind or to sell
all or any portion of the assets of the Company and distribute the proceeds
therefrom.
(b)    Notwithstanding any provision to the contrary in this Section 11.05, upon
dissolution of the Company, the Liquidating Trustee shall, to the extent
practicable and consistent with Sections 11.05(a)(i) and 11.05(a)(ii) and the
direction of the Members in Subsection (a) above, (i) distribute in kind to each
Member the respective assets contributed or transferred by such Member to the
Company, (ii) distribute in kind to Amyris any assets primarily used in or
related to the business of Amyris and its Affiliates, and (iii) distribute in
kind to Cosan US any assets primarily used in or related to the business of the
Cosan US and its Affiliates. To the extent the principles set forth in the
preceding sentence would result in a Member receiving more than the portion of
distributions it would otherwise be entitled to receive pursuant to
Section 11.05(a) upon dissolution of the Company, such Member shall, at its
election, pay an amount in cash to the other Member equal to such excess value
received pursuant to the preceding sentence or direct the Company to sell assets
otherwise distributable to such Member, for the benefit of the other Member, for
a price equal to such excess value received pursuant to the preceding sentence.
The value of each such asset at dissolution shall be determined using the same
methodology that was used to determine the value of the assets to be contributed
to the Company.
(c)    As soon as practicable, the Liquidating Trustee shall deliver a written
notice to each Member setting forth the value assigned to each asset and the
Member to which such asset will be distributed, in connection with the
provisions of subsections (a) and (b) above. Each Member shall have fifteen (15)
days to dispute such valuation, and if no written notice of dispute is delivered
to the Liquidating Trustee and the other Member, the notice of valuation shall
become final. If such notice of dispute is delivered, the matter shall be
submitted to an internationally recognized investment banking firm, accounting
firm or valuation firm selected by the Liquidating Trustee from a list of three
such firms provided by the disputing Member. The banking, accounting or
valuation firm shall make a decision within sixty (60) days of referral, which
decision shall be final and binding, and the fees and expenses of such firm
shall be borne by the Company.
SECTION 11.06. Termination of the Company. The Company shall terminate when all
of the assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed to the
holders of Membership Units in the manner provided for in this Article XI, and
the Certificate has been cancelled in the manner required by the Act.


47




--------------------------------------------------------------------------------




SECTION 11.07. Claims of the Members. The Members shall look solely to the
Company's assets for the return of their Capital Contributions, and if the
assets of the Company remaining after payment of or due provision for all debts,
liabilities and obligations of the Company are insufficient to return such
Capital Contributions, the Members shall have no recourse against the Company or
the other Member or any other Person. No Member with a negative balance in such
Member's Capital Account shall have any obligation to the Company or to the
other Member or to any creditor or other Person to restore such negative balance
upon dissolution or termination of the Company or otherwise
ARTICLE XII
LIABILITY AND INDEMNIFICATION
SECTION 12.01. Liability of Members. (a) Except as otherwise provided by the Act
or this Agreement, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Covered Person shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Covered Person.
(b)    Except as otherwise expressly required by applicable Law, a Member, in
its capacity as such, shall have no liability to the Company or to any other
Member in respect of any distributions wrongfully distributed to it unless such
Member had actual knowledge at the time of the distribution of facts indicating
the impropriety of the distribution and if immediately after giving effect to
such distribution all liabilities of the Company (other than liabilities to
Members or assignees on account of their Membership Units and liabilities as to
which recourse is limited to specific property of the Company) exceed the fair
market value of the Company's assets; provided however, that a Member shall have
no liability under this Section 12.01 in respect of any distribution on or after
the fourth anniversary of the distribution unless an action to recover such
distribution from such Member is commenced prior to such fourth anniversary and
an adjudication of liability against such Member is made in such action.
SECTION 12.02. Indemnification of Covered Person. The Company shall indemnify
each Covered Person against, and hold each Covered Person harmless from, all
claims, suits, judgments, losses, damages, fines or costs (including reasonable
legal fees and expenses) (“Losses”) arising out of or resulting from any breach
of any representation or warranty made by the Company herein or the breach of or
failure to perform any agreement or covenant made by the Company and contained
herein.
SECTION 12.03. Indemnification by the Company. (a) To the fullest extent
permitted by applicable Law, a Covered Person shall be entitled to
indemnification from the Company for any Losses incurred by such Covered Person
by reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of authority conferred on such Covered Person by this
Agreement, except that no Covered Person shall be entitled to be indemnified in
respect of any Losses incurred by such Covered Person by reason of gross
negligence, bad faith or willful misconduct with respect to such acts or
omissions; provided however, that any indemnity under this Section 12.03 shall
be provided out of and to the extent of Company assets only, and no other
Covered Person shall have any personal liability on account thereof.


48




--------------------------------------------------------------------------------




(b)    (i)    In the event that any claim, demand, action, suit or proceeding
shall be instituted or asserted or any Losses shall arise in respect of which
indemnity may be sought by a Covered Person pursuant to Section 12.03(a), such
Covered Person shall promptly notify the Company thereof in writing. Failure to
provide notice shall not affect the Company's obligations hereunder except to
the extent the Company is actually and materially prejudiced thereby.
(ii)    The Company shall have the right, exercisable subject to the approval of
the disinterested Members, to participate in and control the defense of any such
claim, demand, action, suit or proceeding and, in connection therewith, to
retain counsel reasonably satisfactory to each Covered Person, at the Company's
expense, to represent each Covered Person and any others the Company may
designate in such claim, demand, action, suit or proceeding. The Company shall
keep the Covered Person advised of the status of such claim, demand, action,
suit or proceeding and the defense thereof and shall consider in good faith
recommendations made by the Covered Person with respect thereto.
(iii)    In any such claim, demand, action, suit or proceeding, any Covered
Person shall have the right to retain its own counsel at its own expense;
provided however, that the fees and expenses of such Covered Person's counsel
shall be at the expense of the Company if (A) each other Member and such Covered
Person shall have mutually agreed to the retention of such counsel, (B) the
Company shall have failed, within a reasonable time after having been notified
of the existence of an indemnified claim, to assume the defense of such
indemnified claim or (C) the named parties to any such claim, demand, action,
suit or proceeding (including any impleaded parties) include both the Company
and such Covered Person and representation of both parties by the same counsel
would be inappropriate in the judgment of the Covered Person (as evidenced by an
opinion of counsel) due to actual or potential differing interests between them
and the Company shall have failed, within a reasonable time after having been
notified of the Covered Person's objection under this Section 12.03(b)(iii)(C)
to such joint representation, to retain counsel for such Covered Person
reasonably satisfactory to such Covered Person. It is understood that the
Company shall not, in respect of the legal expenses of any Covered Person, in
connection with any claim, demand, action, suit or proceeding or related claims,
demands, actions, suits or proceedings in the same jurisdiction, be liable for
the fees and expense of more than one separate firm (in addition to any local
counsel reasonably satisfactory to the Company) for all such Covered Persons and
that all such fees and expenses shall be reimbursed as they are incurred;
provided however, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of a
Covered Person (as evidenced by an opinion of counsel) for the same counsel to
represent such Covered Person and any other Covered Person, then such Covered
Person shall be entitled to retain its own counsel, in each jurisdiction for
which the Covered Person reasonably determines counsel is required, at the
expense of the Company.
(iv)    The Company shall not be liable for any settlement of any claim, demand,
action, suit or proceeding effected without its written consent (which consent
shall not be unreasonably withheld or delayed), but if settled with such consent
or if there be a final judgment for the plaintiff, the Company agrees to
indemnify each Covered Person, to the extent provided in Section 12.03(a), from
and against all Losses by reason of such settlement or judgment. The Company
shall not effect any settlement of any pending or threatened claim, demand,
action, suit or proceeding in respect of which any Covered Person is seeking


49




--------------------------------------------------------------------------------




indemnification hereunder without the prior written consent of each such Covered
Person (which consent shall not be unreasonably withheld or delayed by any such
Covered Person), unless such settlement includes an unconditional release of
each such Covered Person from all liability and claims that are the subject
matter of such claim, demand, action, suit or proceeding.
(v)    As necessary or useful to the defending party in effecting the foregoing
procedures, the parties shall cooperate in the execution and delivery of
agreements, instruments and other documents and in the provision of access to
witnesses, documents and property (including access to perform interviews,
physical investigations or other activities).
(vi)    No amendment or repeat of any of the provisions of this Agreement shall
limit or eliminate the benefits provided to the Members under this Section 12.03
or this Article XII.
SECTION 12.04. Advancement of Expenses. To the fullest extent permitted by
applicable Law, expenses (including legal fees) actually and reasonably incurred
by a Covered Person in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified therefor as authorized in this Article XII.
ARTICLE XIII
EXCLUSIVITY
SECTION 13.01. Exclusivity. Subject to the Exclusivity Exceptions as defined in
the IP License Agreement, the Members agree that, effective as of the Effective
Date, the Company shall be the exclusive vehicle through which they and their
respective Affiliates (either individually, together, or with Third Parties)
shall develop, make (have made), offer for sale, sell, and import Base Oils and
Additives derived from BioFene for the Lubricant Market. To the extent that
Cosan US or Amyris licenses or sells an Alternative Technology to the Company
per the terms of the IP License Agreement or Cosan US License Agreement (as
applicable), then the above exclusivity will also include Base Oils and
Additives derived from such Alternative Technology for the Lubricants Market.
Each Member acknowledges and agrees that the covenant contained in this Section
has been negotiated in good faith, is reasonable and not more restrictive or
broader than is necessary to protect the interests of the Members, and would not
achieve its intended purpose if it was on different terms or for a period of
time shorter than the period provided for herein or was applied in more
restrictive geographical areas than is provided herein. Each Member further
acknowledges and agrees that it would not have entered into this Agreement, but
for the covenant contained in this Section and that such covenant is essential
to protect the value of the Company. Each Member acknowledges that the Company
would be irreparably harmed by any breach or threatened breach of this Section
and that there will be no adequate remedy at law or in damages to compensate the
Company and the other Member for any such breach.


50




--------------------------------------------------------------------------------




SECTION 13.02. Non-Solicitation. Each of the Members shall, and shall cause its
respective Affiliates, during the entire term of each relevant contract with the
Company's employees, and for a period of (1) year after the date of his/her
termination, not to, directly or indirectly:
(i)    employ or contract, attempt to employ or contract, or assist anyone in
employing or contracting any person who is then, or at any time during the
preceding twelve (12) months was, an employee of the Company; or
(ii)    persuade or attempt to persuade any employee of the Company to leave
such employment or to become employed by anyone other than the Company.
Notwithstanding the foregoing, the provisions of this Section 13.02 shall not
apply to (1) any advertisement or general solicitation (or hiring as a result
thereof) that is not specifically targeted at the persons described in
Section 13.02(i) or (ii) above; (2) any Member's hiring of any such person who
has terminated employment with the Company prior to the commencement of the
solicitation of such employee; (3) any Company employee or former employee who
initiates such interest in employment; or (4) any employee of the Company that
was an employee of a Member or its Affiliate immediately prior to being an
employee of the Company, exclusively in relation to the respective Member that
was the employer.
ARTICLE XIV
MISCELLANEOUS
SECTION 14.01. Confidential Information. (a) As used herein, “Confidential
Information” means any and all information provided by or on behalf of a party
hereto (“Disclosing Party”) to another party (or parties) hereto (each a
“Receiving Party”) or to their Representatives between the Effective Date and
the termination of this Agreement, regardless of the form or medium of
communication, that relates to the Company or a Member in each case which
information is either proprietary to the Company or a Member, as applicable, or
is otherwise not available to the general public including, but not limited to,
information about properties, employees, finances, strategies, businesses and
operations of the Company or of a Member or its Affiliates. In addition, those
portions of any notes, analyses, compilations, studies, forecasts,
interpretations or other documents prepared by a Receiving Party or its
Representatives that contain, reflect or are based upon, in whole or in part,
Confidential Information furnished to or acquired by such Receiving Party shall
also be considered Confidential Information. As used herein, “Representative”
means the officers, directors, employees, attorneys, accountants, advisors,
consultants, auditors, agents, and actual or prospective investors,
underwriters, or acquirers of the applicable party hereto and of its Affiliates.
(b)    Except with the prior written consent of the Disclosing Party or as
specifically authorized in this Agreement, each Receiving Party shall, and shall
cause its Representatives (to the extent such Persons receive any Confidential
Information) to, (i) maintain in confidence any and all Confidential
Information, (ii) take reasonable precautions to protect Confidential
Information, (iii) not disclose Confidential Information to any Person, and (iv)
not


51




--------------------------------------------------------------------------------




make any use of such Confidential Information except for the purposes
specifically authorized herein.
(c)    A Receiving Party may disclose Confidential Information, without the
Disclosing Party's consent, to those of its Representatives who (1) need to know
such Confidential Information for the purpose of assisting such Receiving Party
(i) fulfill its obligations or exercise its rights under this Agreement or (ii)
evaluate or assist the Company and its business activities and (2) are bound by
written obligations of confidentiality and non-use substantially similar to
those herein. A Receiving Party may also disclose Confidential Information,
without the Disclosing Party's consent, to the Company and to other Members, but
such Receiving Party is not responsible for any breach of this Section 14.01 by
the Company or other Members with such Confidential Information. Finally, a
Receiving Party or its Affiliates may disclose the terms of this Agreement to
actual or prospective investors, underwriters, or acquirers who need to know
such Confidential Information to evaluate the Receiving Party's (or its
Affiliates') business and who are bound by written obligations of
confidentiality and non-use substantially similar to those herein.
(d)    In addition, a Receiving Party may disclose Confidential Information
(including filing this Agreement and all necessary documents regarding this
transaction), without the Disclosing Party's consent, to the extent such
disclosure is required, on advice of counsel, by applicable Law (including
pursuant to any listing agreement with, or the rules or regulations of, any
national securities exchange on which any securities of such Receiving Party (or
any Affiliate thereof) are listed or traded); provided, that the Receiving Party
making such disclosure or whose Affiliates are making such disclosure shall so
notify the other parties hereto as promptly as practicable (and if possible and
legally allowed, prior to making such disclosure) and shall seek confidential
treatment of such information to the extent available.
(e)    Notwithstanding Section 14.01(a), the provisions of Section 14.01 shall
not apply to, and Confidential Information shall not include:
(i)    any information that is or has become generally available to the public
other than as a result of a disclosure by any Receiving Party or any
Representative thereof in breach of any of the provisions of this Section 14.01;
(ii)    any information that has been independently developed by a Receiving
Party (or any Affiliate thereof) without violating any of the provisions of this
Agreement or any other similar contract to which such Receiving Party or any of
its Representatives, is or are bound; or
(iii)    any information made available to such Receiving Party (or any
Affiliate thereof), on a non‑confidential basis by any third party who is not
prohibited from disclosing such information to such Person by a legal,
contractual or fiduciary obligation to the Disclosing Party or any of its
Representatives.
(f)    Except as otherwise provided for in this Section 14.01, Confidential
Information received hereunder shall be used by each Receiving Party and its
Representatives


52




--------------------------------------------------------------------------------




solely for use in connection with such Receiving Party fulfilling its
obligations or exercising its rights under this Agreement or evaluating or
assisting the Company and its business activities.
(g)    The obligations under this Section 14.01 shall survive for two (2) years
after the termination of this Agreement, notwithstanding the possible earlier
occurrence of a dissolution of the Company, a Member's Transfer of its
Membership Units, a withdrawal by a Member from the Company and/or any Person
ceasing to be an Affiliate of a Member.
(h)    Nothing in this Agreement shall be interpreted as vesting, in favor of
any Receiving Party or any other Person, any right of ownership or other right
in Confidential Information or other intellectual property of a Disclosing
Party.
SECTION 14.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specification notice given in
accordance with this Section 14.02:
(i)    If to the Company:
Novvi LLC
5885 Hollis Street
Emeryville, CA 94608
Attention: Jeff Brown, President


(ii)    if to a Member, then to the address or fax number set forth opposite
such Member's name on Schedule 2.01 hereto.


In addition, in case of any notice to Cosan US, with a copy to (which shall not
constitute notice):
            
Cosan Lubrificantes e Especialidades S.A.
Rua Victor Civita nº 77, Bloco 1, 4º andar
Rio de Janeiro - RJ - Brazil
CEP: 22775-905
Attention: Departamento Jurídico


Jones Day
222 East 41st Street
New York, NY 10017-6702
Attention: S. Wade Angus


Mattos Filho, Veiga Filho, Marrey Jr. e Quiroga Advogados
Alameda Joaquim Eugenio de Lima, 447,
São Paulo - SP - Brazil
Attention: Marcelo Sampaio Góes Ricupero
            


53




--------------------------------------------------------------------------------




SECTION 14.03. Public Announcements. Except per Section 14.01(d), no party to
this Agreement (including the Company) shall (i) make, or cause to be made, any
press release or public announcement in respect of this Agreement, (ii) use, or
caused to be used, the names of any Member or any Affiliate of any Member in any
press release or public announcement regarding this Agreement or the Company, or
(iii) otherwise communicate with any news media about this Agreement or the
Company without the prior written consent of the Members, not to be unreasonably
withheld. The parties shall cooperate as to the timing and contents of any such
press release or public announcement. Following the initial press release or
other authorized public disclosure announcing the existence of this Agreement
(if any), each party hereto shall be free to disclose, without the other
parties' prior written consent, the existence of this Agreement, the identity of
the other the other parties, and those terms of this Agreement, each to the
extent they have already been publicly disclosed in accordance herewith.
SECTION 14.04. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.
SECTION 14.05. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of
applicable Law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
SECTION 14.06. Counterparts. This Agreement may be executed and delivered
(including by facsimile or email transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, email, or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 14.06.
SECTION 14.07. Entire Agreement. This Agreement, together with the IP License
Agreement and the Cosan US License Agreement, constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
SECTION 14.08. Governing Law; Submission to Jurisdiction; Arbitration. (a) This
Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the Laws of the State of Delaware, without giving effect to the
principles or rules of conflicts of law or of choice of law thereof.


54




--------------------------------------------------------------------------------




(b)    In the event of any dispute between the Members and/or the Company
involving any of this Agreement, the activities of the Company, or the Company
Business, or any combination of the foregoing (other than a dispute subject to
Section 5.16), such dispute shall be governed by and resolved subject to this
Section 14.08. Notwithstanding anything contained in this Agreement, the Members
undertake to use their reasonable efforts to amicably resolve by mutual
negotiation of their chief executive officers (or their designees) any disputes
between themselves and/or the Company arising from or in connection to this
Agreement and/or related hereto, including but not limited to any issues
relating to the existence, validity, effectiveness, contractual performance,
interpretation, breach or termination hereof. In case such mutual agreement is
not reached under this Section, within thirty (30) days after submission of the
dispute to the Members' chief executive officers (or their designees), either
Member may refer the dispute to binding arbitration under the then-existing
rules (“Arbitration Rules”) of the American Arbitration Association
(“Arbitration Chamber”), which will exclusively and finally settle such dispute.
The Arbitration Rules are deemed to be incorporated by reference to this
Agreement, except as such Arbitration Rules may be modified herein or by mutual
agreement by the Members. The arbitration proceedings filed based on this
Agreement shall be administered by the Arbitration Chamber. Any such arbitration
shall be conducted in accordance with, and subject in all respect to, the
following: For the avoidance of doubt, this Section 14.08 equally binds all
parties hereto (including the Company) to this Agreement, and such parties
hereby agree to submit to and comply with all the terms and conditions of this
Section 14.08, which shall be in full force and effect irrevocably, and subject
to specific performance. The Company expressly agrees to be bound to these
arbitration provisions for all legal purposes. Unless otherwise agreed in
writing, the Members shall continue to diligently perform their respective
duties and obligations under this Agreement while an arbitral proceeding is
pending.
(c)    Any arbitration under this Section 14.08 will be settled by a panel of
three (3) arbitrators. If there are only two parties to the arbitration, each
party shall nominate one arbitrator in accordance with the Arbitration Rules and
the two arbitrators so nominated shall nominate jointly a third arbitrator, who
shall serve as the chair of the arbitral tribunal (“Arbitral Tribunal”), within
fifteen (15) days from the receipt of a communication from the Arbitration
Chamber by the two previously nominated arbitrators. If there are multiple
parties, whether as claimants or as respondents, the multiple claimants,
jointly, and the multiple respondents, jointly, shall nominate an arbitrator
within the time limits set forth in the Arbitration Rules. If any arbitrator has
not been nominated within the time limits specified herein and/or in the
Arbitration Rules, as applicable, such appointment shall be made by the
Arbitration Chamber upon the written request of any party within fifteen (15)
days of such request. If at any time a vacancy occurs in the Arbitral Tribunal,
the vacancy shall be filled in the same manner and subject to the same
requirements as provided for the original appointment to that position. The
Company as an intervening party to this Agreement shall be a party to the
arbitration proceeding only to the extent it may have to implement the award to
be rendered, but it waives its right to appoint any arbitrator.
(d)    The place of arbitration shall be the city of New York, New York, U.S.A.,
where the award(s) shall be rendered, and all arbitration proceedings shall be
conducted in English.


55




--------------------------------------------------------------------------------




(e)    An arbitration award shall be final, unappealable and binding on the
parties, including the Company, their successors and assignees, who agree to
comply with it and spontaneously and expressly waive any form of appeal, except
for the request for fraud, correction of material error or clarification of
uncertainty, doubt, contradiction or omission of the arbitration award. If
necessary, an arbitration award may be enforced in any court that has
jurisdiction or authority over the Members, the Company, or their assets. The
arbitration award will include the distribution of costs, including reasonable
attorney's fees and reasonable expenses as the Arbitral Tribunal sees fit.
(f)    The Members and the Company are fully aware of all terms and effects of
the arbitration provisions herein agreed upon and irrevocably agree that
arbitration hereunder is the only form of resolution of any disputes between any
of the Members or any Member and the Company or among themselves arising from or
in connection with this Agreement and/or related thereto (except those subject
to Section 5.16). Without prejudice to the validity of these arbitration
provisions, the Members and/or the Company may seek judicial assistance and/or
relief, if and when necessary, for the sole purposes of:


(i)    executing obligations that admit, forthwith, specific performance;
(ii)    obtaining coercive or precautionary measures or procedures of a
preventive, provisional or permanent nature, as security for the arbitration to
be commenced or already in course between the Members and/or to ensure the
existence and efficacy of the arbitration proceeding; or
(iii)    fraud, correction of material error or clarification of uncertainty,
doubt, contradiction or omission of the arbitration award; or
(iv)    obtaining measures of a mandatory and specific nature;
it being understood that, upon accomplishment of the mandatory or specific
enforcement procedures sought, the dispute shall be returned to the Arbitral
Tribunal to be established or already established, as applicable, full and
exclusive authority to decide on all and any issues, whether related to
procedure or merit, which has caused the mandatory or specific enforcement
claim, with the respective judicial proceeding being interrupted until the
partial or final decision of the Arbitral Tribunal.
For the measures indicated in (i) through (iv) above, the Members and/or the
Company elect any state or U.S. federal court located in the city of New York,
New York, U.S.A., to the exclusion of any other courts, and the Members and/or
the Company hereby irrevocably submit to the exclusive jurisdiction of any state
or U.S. federal court located within the city of New York, New York, U.S.A. over
any such action. The Members and/or the Company hereby irrevocably waive, to the
fully extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such action brought in such court
or any defence of inconvenient forum for the maintenance of such action. The
filing of any measure under this Subsection (f) does not entail any waiver to
the arbitration under this Section 14.08 or to the full jurisdiction of the
Arbitral Tribunal.


56




--------------------------------------------------------------------------------




(g)    The Members, the Company, and their respective Representatives, the
witnesses, the Arbitral Tribunal, the Arbitration Chamber and its secretariat
agree to treat the existence, content, awards and decisions relating to an
arbitration proceeding hereunder, together with all the materials, information
and testimony used therein or created for the purposes thereof, as well as other
documents produced or disclosed by the other Member or by the Company during the
arbitration proceeding as Confidential Information of the other Member or the
Company, subject to the obligations and exceptions in Section 14.01.
(h)    In order to facilitate the comprehensive resolution of related disputes
under this Agreement, the IP License Agreement, and/or the Cosan US License
Agreement, any or all such disputes may be brought in a single arbitration under
the following circumstances and conditions: If one or more arbitrations are
already pending between the Members and/or the Company hereunder or under the IP
License Agreement or under the Cosan US License Agreement and a new dispute
arises between the Members and/or the Company under any of said agreements or a
subsequently filed arbitration is brought between the Members and/or the Company
under any said agreements, then a Member or the Company may request that such
new dispute or any subsequently filed arbitration be consolidated into any prior
pending arbitration. Within twenty (20) days of a request to consolidate, the
parties to the new dispute or the subsequently filed arbitration shall select
one of the prior pending arbitrations into which the new dispute or subsequently
filed arbitration may be consolidated (“Selected Arbitration”). If the parties
to the new dispute or subsequently arbitration are unable to agree on the
Selected Arbitration within such twenty (20) day period, then the Arbitration
Chamber shall indicate the Selected Arbitration within twenty (20) days of a
written request by a party to the new dispute or the subsequently filed
arbitration. If the Arbitration Chamber fails to indicate the Selected
Arbitration within the 20-day time limit indicated above, the arbitration first
initiated shall be considered the Selected Arbitration. The new dispute or
subsequently filed arbitration shall be so consolidated, provided that the
Arbitral Tribunal for the Selected Arbitration determines that: (i) the new
dispute or subsequently filed arbitration presents significant issues of law or
fact common with those in the Selected Arbitration; (ii) no party to the new
dispute or to the Selected Arbitration would be unduly harmed; and (iii)
consolidation under these circumstances would not result in undue delay for the
Selected Arbitration. Any such order of consolidation issued by the Arbitral
Tribunal shall be final and binding upon the parties to the new dispute, the
Selected Arbitration and subsequently filed arbitrations. The Members and the
Company waive any right they may have to appeal or to seek interpretation,
revision or annulment of such order of consolidation under the Arbitration Rules
and/or the applicable Law in any court. The Arbitral Tribunal for the Selected
Arbitration into which a new dispute or subsequently filed arbitration is
consolidated shall serve as the Arbitral Tribunal for the consolidated
arbitration.
(i)    Subject to applicable Law and this Section 14.08, process in any dispute,
claim, action, suit or proceeding to enforce any arbitral award rendered
pursuant to and as provided in this Agreement may be served on a Member or the
Company anywhere in the world, whether within or without the jurisdiction of any
such court. Without limiting the foregoing, each Member and the Company agrees
that service of process on a Member or the Company at the location, and as
provided, in Section 14.02 shall be deemed effective service of process on such
Member or the Company, as applicable. Nothing herein shall affect the right of
any Member or the Company to serve legal process in any other manner permitted
by applicable Law or at equity.


57




--------------------------------------------------------------------------------




(j)    WITH RESPECT TO ANY DISPUTE, CLAIM, ACTION, SUIT OR PROCEEDING BETWEEN
THE PARTIES IN CONNECTION WITH THIS AGREEMENT THAT, PER THIS AGREEMENT OR
APPLICABLE LAW MAY BE BROUGHT IN A COURT, EACH OF THE PARTIES IRREVOCABLY WAIVES
AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY JURY, AND AGREES THAT IT WILL
NOT SEEK A TRIAL BY JURY IN ANY SUCH DISPUTE, CLAIM, ACTION, SUIT OR PROCEEDING.
SECTION 14.09. Specific Performance. Subject to compliance with Section 14.08
above, the parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties hereto shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.
SECTION 14.10. Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
SECTION 14.11. Amendments and Waivers; Assignment. (a) Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by all parties hereto, or in
the case of a waiver, by the party or parties against whom the waiver is to be
effective; provided, however, that Schedule 2.01 to this Agreement shall be
deemed amended from time to time to reflect the admission of a new Member, the
withdrawal or resignation of a Member and the adjustment of the Membership Units
resulting from any Transfer or other disposition of a Membership Unit, in each
case that is made in accordance with the provisions hereof.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.
(c)    The respective rights and obligations of the Members under this Agreement
may not be assigned without the prior written consent of the other Members. The
consent of the other Members shall not be unreasonably withheld. In case of an
assignment to a Controlled company, Controlling company or company under common
Control, such consent shall not be withheld in any circumstance if the assigning
party remains liable for the obligations of the assignee under this Agreement or
guarantees the fulfillment of such obligations, as provided for in
Section 10.02(b), except in the case in which Cosan US requests assignment to a
joint venture company formed by Cosan US or any Affiliate thereof and Shell
International Petroleum Company Limited or any Affiliate thereof, in which case
the consent of Amyris may be withheld in its sole and absolute discretion.
SECTION 14.12. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and


58




--------------------------------------------------------------------------------




successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement. Without
limiting the foregoing, any obligation of the Members to make Capital
Contributions to the Company under this Agreement is an agreement only between
the Members and no other person or entity, including the Company, shall have any
rights to enforce such obligations.
SECTION 14.13. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
SECTION 14.14. Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any party arising out of drafting all or any
part of this Agreement will be applied in any controversy, claim or dispute
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereby waive the benefit of any rule of applicable Law, including
California Civil Code Section 1654 and any successor or amended statute, or any
legal decision which would require that in cases of uncertainty, the language of
a contract should be interpreted most strongly against the party who drafted
such language.
SECTION 14.15. Former Amyris Employees, Officers and/or Contractors.
Notwithstanding anything to the contrary contained in this Agreement, with
regard to any Company employee and/or Officer who, prior to the Effective Date,
was an Amyris employee or contractor, Amyris will retain and be responsible for
all liabilities, if any, arising in respect of such Person's prior employment
with or for Amyris or the termination thereof (including, without limitation,
any Controlled Group Liability or claims by such Person under any Amyris benefit
plans, medical, life insurance and disability benefit plans and policies,
workers compensation claims and similar claims).
SECTION 14.16. Further Assurances. Each of the Members hereto shall use
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate and make effective the transactions contemplated
hereunder, including, without limitation, using reasonable efforts to obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of the competent governmental entities. Each of the Members shall
cooperate with the other when required in order to effect the transactions
contemplated hereunder. In case at any time after the date hereof, any further
action is necessary or desirable to carry out the purposes of this Agreement,
the proper officers and directors of each of the parties hereto shall use their
reasonable efforts to take all such action. Each of the Members and the Company
will use their best efforts to finalize and execute the Cosan US License
Agreement, as soon as reasonably practicable following the Effective Date.
SECTION 14.17. BioFene Supply Agreement. The Members agree to negotiate in good
faith, the key terms, including price (and/or a pricing formula), maximum
quantities, and applicable delivery INCOTERM, with regard to Amyris' future
supply, and Company's purchase, of BioFene for Company's Base Oils, Additives
and Lubricants.


59




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the Effective Date.




AMYRIS, INC.
By: /s/ John Melo        
Name: John Melo
Title: C.E.O.


COSAN US, INC.
By: illegible            
Name:
Title:


NOVVI LLC
By: /s/ John Melo        
Name: John Melo
Title: Manager


By: /s/ Lineu Paulo Moran Filho    
Name: Lineu Paulo Moran Filho
Title: Manager






--------------------------------------------------------------------------------




SCHEDULE 2.01
List of Members and Addresses




Amyris, Inc.
5885 Hollis Street, Suite 101
Emeryville, CA 94608
Attn: General Counsel




Cosan US, Inc.
2711 Centerville Road, Suite 400
Wilmington, Delaware 19808
Attn: President






--------------------------------------------------------------------------------




EXHIBIT A
Member Certificate
Amended and Restated Operating Agreement of Novvi LLC
THE MEMBERSHIP UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF
THE UNITED STATES SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM AND, IN EACH
CASE, IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
THE MEMBERSHIP UNITS REPRESENTED BYTHIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN AN AMENDED AND RESTATED OPERATING
AGREEMENT DATED AS OF [_], 2013, AS IT MAY BE AMENDED FROM TIME TO TIME, A COPY
OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY. NO
REGISTRATION OF TRANSFER OF THESE MEMBERSHIP UNITS WILL BE MADE ON THE BOOKS OF
THE COMPANY UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.
All capitalized terms used herein, and not otherwise defined, have the meaning
set forth in the Amended and Restated Operating Agreement of Novvi LLC, dated as
of [_], 2013, as amended from time to time (the “Agreement”).
The undersigned hereby acknowledges that [in exchange for a capital contribution
with a value of US$____________,] the undersigned [has received/is the
Transferee of] [__] Membership Units in Novvi LLC (the “Company”).
The undersigned further acknowledges that it has been given a copy of, and has
reviewed carefully, the Agreement. The undersigned agrees to be bound by all
terms and provisions of the Agreement [and to assume all obligations of the
transferor of such Membership Units]. The undersigned hereby accepts, ratifies
and agrees to be bound by all actions duly taken pursuant to the terms and
provisions of the Agreement by the Company prior to the date hereof.
Dated ___________, ____.
                    
[Name of Member]












--------------------------------------------------------------------------------




EXHIBIT B
Fair Market Value Methodology
“Fair Market Value”, for purposes of the Agreement, shall be calculated in
accordance with the rules set forth below.
The Fair Market Value of the Company and its corresponding Membership Units
shall be calculated according to the following procedure:
(i)    the Fair Market Value shall be determined by two (2) internationally
recognized and reputable investment banks, with experience in the appraisal of
assets in the lubricants (or similar market), being one (1) institution chosen
by Cosan US and one (1) chosen by Amyris (“Appraisers”) within ten (10) Business
Days as from the date the determination of a Fair Market Value is required,
after which the Membership Unit holder who fails to choose an Appraiser shall be
deemed to accept the Fair Market Value that is determined by the Appraiser duly
chosen by the other Membership Unit holder. Notwithstanding the above, the
Parties may mutually agree that the Fair Market Value shall be determined by
only one (1) jointly chosen specialized investment bank, with the same
qualifications mentioned above (“Sole Appraiser”). The Appraisers (or the Sole
Appraiser, as the case may be) shall be engaged by the Company, but the costs
arising in connection with the determination of the Fair Market Value shall be
equally shared by the Members. The Company shall provide both Appraisers (or the
Sole Appraiser, as the case may be) with the same information that may be
required by any Appraiser (or the Sole Appraiser, as the case may be);
(ii)    with respect to the Membership Units, the Fair Market Value shall be
determined by the Appraisers (or the Sole Appraiser, as the case may be) based
on the following criteria: (a) such Membership Units shall be appraised as if
the total number of Membership Units were available for purchase and were
purchased by Third Parties on an arms' length basis, without any discount;
(b) the then current status and the expected future results of the Company; and
(c) the discounted projected future cash flows of the Company, based on the
Company's applicable business plan and budget, or, if the Company has not
started to conduct the business, the Fair Market Value shall be determined
considering the capital employed by the Members;
(iii)    if any Appraiser (or the Sole Appraiser, as the case may be) presents a
value range/band instead of a single value, the Fair Market Value provided by
such Appraiser (or the Sole Appraiser, as the case may be) shall be the midpoint
of such value range/band, provided that the Appraisers shall be aware that in no
event such band, for the purposes of the assessment of the Fair Market Value,
shall exceed twenty percent (20%) of either the minimum or the maximum value
amongst the value range/bands presented;
(iv)    the Appraisers (or the Sole Appraiser, as the case may be) shall
determine the Fair Market Value within thirty (30) days as from the date on
which they were




--------------------------------------------------------------------------------




engaged for such purpose, and the result of their work shall be submitted
simultaneously to the Company and all Members in writing;
(v)    if the difference between the Fair Market Values assessed by each
Appraiser-subject to the provisions of item (iii) above-is lower or equal to ten
percent (10%), the Fair Market Value shall be the midpoint of both appraisals;
if such difference exceeds such percentage, the Appraisers shall have five (5)
Business Days as from the date on which the two (2) Fair Market Values were
presented to the Company to select a third qualified investment bank that
fulfills the same requirements set forth in item (i) above to determine the Fair
Market Value (“Third Appraiser”);
(vi)    the Third Appraiser shall present its assessment of the Fair Market
Value of the Membership Units within no later than thirty (30) days as from the
date on which it was engaged by the Company, subject to the same rules and
criteria applicable to the Appraisers and based on the estimates prepared by
such Appraisers, and the result of the Third Appraiser's work shall be
simultaneously submitted to the Company and the Members in writing;
(vii)    the Fair Market Value shall then be the midpoint between the two (2)
closest amounts assessed by the three (3) Appraisers; and
(viii)    absent of a manifest error, the Fair Market Value assessed according
to the terms hereof shall be final, binding and shall not be subject to any
opposition from any Member, and shall remain valid for the purposes hereof for a
period of one hundred and twenty (120) days from the date it was finally
assessed.




